 

Exhibit 10.4

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

by and among

 

BANK OF AMERICA, N.A.,

 

as BofA Facility Agent,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as GSO Agent,

 

dated as of December 4, 2015

 

 

 

 

TABLE OF CONTENTS

 

  Page No.     ARTICLE 1. DEFINITIONS 3       Section 1.1. UCC Definitions 3
Section 1.2. Other Definitions 3 Section 1.3. Rules of Construction 14      
ARTICLE 2. LIEN PRIORITY 14       Section 2.1. Priority of Liens 14 Section 2.2.
Waiver of Right to Contest Liens 17 Section 2.3. Remedies Standstill with
Respect to BofA Facility Priority Collateral 18 Section 2.4. Remedies Standstill
with Respect to GSO Priority Collateral 20 Section 2.5. Release of Liens 22
Section 2.6. No New Liens 23 Section 2.7. Waiver of Marshalling 23       ARTICLE
3. ACTIONS OF THE PARTIES 24       Section 3.1. Certain Actions Permitted 24
Section 3.2. Agent for Perfection 24 Section 3.3. Sharing of Information and
Access; Notices of Default 25 Section 3.4. Insurance 26 Section 3.5. No
Additional Rights For the Loan Parties Hereunder 26 Section 3.6. Payments Over
27 Section 3.7. Revolving Nature of Certain BofA Facility Obligations 27 Section
3.8. Legends 28       ARTICLE 4. APPLICATION OF PROCEEDS 28       Section 4.1.
Application of Proceeds of BofA Facility Priority Collateral 28 Section 4.2.
Application of Proceeds of GSO Priority Collateral 29 Section 4.3. Turnover of
Collateral After Discharge 30 Section 4.4. Limited Obligation or Liability 30
Section 4.5. Specific Performance 30       ARTICLE 5. INTERCREDITOR
ACKNOWLEDGEMENTS AND WAIVERS 31       Section 5.1. Notice of Acceptance and
Other Waivers 31 Section 5.2. Modifications to BofA Documents and GSO Documents
32 Section 5.3. Reinstatement and Continuation of Agreement 34       ARTICLE 6.
INSOLVENCY PROCEEDINGS 35       Section 6.1. DIP Financing 35 Section 6.2.
Relief From Stay 36 Section 6.3. No Contest; Adequate Protection 37 Section 6.4.
Asset Sales 38 Section 6.5. Separate Grants of Security and Separate
Classification 39 Section 6.6. Enforceability 39 Section 6.7. BofA Facility
Obligations Unconditional 39 Section 6.8. GSO Obligations Unconditional 39
Section 6.9. Reorganization Securities 39

 

i

 

 

TABLE OF CONTENTS (Cont’d)

 

    Page No. Section 6.10. Rights as Unsecured Creditors 40       ARTICLE 7.
PURCHASE OPTION 40       Section 7.1. Right to Purchase 40 Section 7.2. Payments
41 Section 7.3. Documentation 41 Section 7.4. Retained Interest of BofA Facility
Lenders 42       ARTICLE 8. MISCELLANEOUS 42       Section 8.1. Rights of
Subrogation 42 Section 8.2. Further Assurances 42 Section 8.3. Representations
43 Section 8.4. Amendments 43 Section 8.5. Addresses for Notices 43 Section 8.6.
No Waiver; Remedies 44 Section 8.7. Continuing Agreement, Transfer of Secured
Obligations 44 Section 8.8. Governing Law; Entire Agreement 45 Section 8.9.
Counterparts 45 Section 8.10. No Third Party Beneficiaries 45 Section 8.11.
Headings 45 Section 8.12. Severability 45 Section 8.13. VENUE; JURY TRIAL WAIVER
45 Section 8.14. Intercreditor Agreement 46 Section 8.15. No Warranties or
Liability 46 Section 8.16. Conflicts 46 Section 8.17. Information Concerning
Financial Condition of the Loan Parties 47

 

ii

 

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

 

THIS AMENDED AND RESTATED INTERCREDITOR AGREEMENT (as amended, supplemented,
restated or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of December 4, 2015 among (a) BANK OF
AMERICA, N.A., in its capacity as administrative agent and collateral agent
(together with its successors and assigns in such capacity, the “BofA Facility
Agent”) for (i) the financial institutions party from time to time to the BofA
Credit Agreement referred to below (such financial institutions, together with
their respective successors, assigns and transferees, the “BofA Facility
Lenders”) and (ii) any BofA Facility Bank Products Affiliates and BofA Facility
Cash Management Affiliates (each as defined below) (such BofA Facility Bank
Products Affiliates and BofA Facility Cash Management Affiliates, together with
the BofA Facility Agent and the BofA Facility Lenders, the “BofA Facility
Secured Parties”), and (b) WILMINGTON TRUST, NATIONAL ASSOCIATION, in its
capacity as administrative agent and collateral agent (together with its
successors and assigns in such capacity, the “GSO Agent”) for the financial
institutions party from time to time to the GSO Credit Agreement referred to
below (such financial institutions, together with their respective successors,
assigns and transferees, the “GSO Lenders” and together with the GSO Agent and
the GSO Lenders, the “GSO Secured Parties”), and acknowledged by (c) SEQUENTIAL
BRANDS GROUP, INC. (“New Sequential”, or the “Borrower”), a Delaware
corporation, and (d) each of the Guarantors (as defined below) which are
signatories to this Agreement.

 

RECITALS

 

A.           Pursuant to that certain Second Amended and Restated First Lien
Credit Agreement, dated as of April 8, 2015, by and among SQBG, Inc. (formerly
known as Sequential Brands Group, Inc.), a Delaware corporation (“Old
Sequential”), as Borrower, the Guarantors party thereto, the BofA Facility Agent
and the BofA Facility Lenders (as amended and as in effect immediately prior to
the date hereof, the “Existing BofA Credit Agreement”), the BofA Facility
Lenders have agreed to make certain loans and provide other financial
accommodations to or for the benefit of Old Sequential, as Borrower.

 

B.           Pursuant to the Guaranty (as the same may be amended, supplemented,
restated and/or otherwise modified in accordance with the terms hereof, the
“BofA Facility Guaranty”) by certain subsidiaries of Old Sequential (the “BofA
Facility Guarantors”) in favor of the BofA Facility Secured Parties, the BofA
Facility Guarantors have guaranteed the payment and performance of the
obligations of Old Sequential under the BofA Facility Loan Documents (as
hereinafter defined) as provided in the BofA Facility Guaranty.

 

C.           As a condition to the effectiveness of the Existing BofA Credit
Agreement and to secure the obligations of Old Sequential, as Borrower, and the
BofA Facility Guarantors (Old Sequential, the BofA Facility Guarantors and each
other direct or indirect subsidiary of the Borrower that is now or hereafter
becomes a party to any BofA Facility Loan Document, collectively, the “Existing
BofA Facility Loan Parties”) under and in connection with the BofA Facility Loan
Documents, the Existing BofA Facility Loan Parties have granted to the BofA
Facility Agent (for the benefit of the BofA Facility Secured Parties) Liens on
the Collateral (as hereinafter defined).

 

 

 

 

D.           Pursuant to that certain Amended and Restated Second Lien Term Loan
Agreement dated as of April 8, 2015, by and among the Old Sequential, as
Borrower, the Guarantors, the GSO Lenders and the GSO Agent (as such agreement
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with the terms hereof, the “Existing GSO Loan Agreement”), the GSO
Lenders have agreed to make certain loans to the Borrower.

 

E.           Pursuant to the Guaranty (as the same may be amended, supplemented,
restated and/or otherwise modified in accordance with the terms hereof, the “GSO
Guaranty”) by the subsidiaries of Old Sequential (the “GSO Guarantors”, and
together with the BofA Facility Guarantors, the “Guarantors”) in favor of the
GSO Secured Parties, the GSO Guarantors have guaranteed the payment and
performance of the obligations of Old Sequential under the Existing GSO Loan
Documents (as hereinafter defined) as provided in the GSO Guaranty.

 

F.           As a condition to the effectiveness of the Existing GSO Credit
Agreement and to secure the obligations of Old Sequential and the GSO Guarantors
(Old Sequential, the GSO Guarantors and each other direct or indirect subsidiary
of Old Sequential that is now or hereafter becomes a party to any GSO Loan
Document, collectively, the “Existing GSO Loan Parties”) under and in connection
with the GSO Loan Documents, the Existing GSO Loan Parties have granted to the
GSO Agent (for the benefit of the GSO Secured Parties) Liens on the Collateral.

 

G.           The BofA Facility Agent and the GSO Agent have entered into that
certain Intercreditor Agreement, dated as of August 15, 2014 (as amended and as
in effect immediately prior to the date hereof, the “Existing Intercreditor
Agreement”), which provides, among other things, the respective rights and
remedies of the BofA Facility Agent and the GSO Agent with respect to the
Collateral and certain other matters.

 

G.           Contemporaneously herewith, New Sequential has assumed all
obligations of Old Sequential as Borrower under the Existing BofA Credit
Agreement, Old Sequential has joined the BofA Facility Guaranty as a Guarantor
thereunder, and each of New Sequential, the BofA Facility Guarantors (including
Old Sequential and together with New Sequential and the other Existing BofA
Facility Loan Parties, the “BofA Facility Loan Parties”), the BofA Facility
Lenders and the BofA Facility Agent are entering into that certain First
Amendment to Second Amended and Restated Credit Agreement to amend certain terms
of the Existing BofA Credit Agreement (the “BofA Amendment”, and the Existing
BofA Credit Agreement as so amended, and as may be further amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof, the “BofA Credit Agreement”).

 

H.           Contemporaneously herewith, New Sequential has assumed all
obligations of Old Sequential as Borrower under the Existing GSO Credit
Agreement, Old Sequential has joined the GSO Guaranty as a Guarantor thereunder,
and each of New Sequential, the GSO Guarantors (including Old Sequential and
together with New Sequential and the other Existing GSO Loan Parties, the “GSO
Loan Parties”), the GSO Lenders and the GSO Agent are entering into that certain
Second Amended and Restated Credit Agreement to amend and restate the terms of
the Existing GSO Credit Agreement (the “GSO Amendment”, and the Existing GSO
Credit Agreement as so amended, and as may be further amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
hereof, the “GSO Credit Agreement”).

 

2

 

 

I.           Each of the BofA Facility Agent (on behalf of the BofA Facility
Secured Parties) and the GSO Agent (on behalf of the GSO Secured Parties) and,
by their acknowledgment hereof, the BofA Facility Loan Parties and the GSO Loan
Parties, desire to agree to the relative priority of Liens on the Collateral and
certain other rights, priorities and interests as provided herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE 1.

DEFINITIONS

 

Section 1.1.          UCC Definitions. The following terms which are defined in
the Uniform Commercial Code are used herein as so defined: Accounts, Chattel
Paper, Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Financial Assets, Fixtures, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Payment
Intangibles, Proceeds, Promissory Notes, Records, Securities Accounts, Security,
Security Entitlements, Supporting Obligations and Tangible Chattel Paper.

 

Section 1.2.          Other Definitions. Subject to Section 1.1, as used in this
Agreement, the following terms shall have the meanings set forth below:

 

“Affiliate” shall mean, any Person which, directly or indirectly, controls, is
controlled by or is under common control with any Person.

 

“Agent(s)” means individually the BofA Facility Agent or the GSO Agent and
collectively means both the BofA Facility Agent and the GSO Agent.

 

“Agreement” shall have the meaning assigned to that term in the introduction to
this Agreement.

 

“Bank Products” shall have the meaning assigned to that term in the BofA Credit
Agreement.

 

“Bank Product Obligations” shall mean all obligations with respect to Bank
Product Agreements.

 

“Bank Product Agreement” shall mean any agreement pursuant to which a BofA Bank
Product Affiliate agrees to provide Bank Products to a Loan Party.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as now or
hereafter in effect or any successor thereto.

 

“BofA Facility Agent” shall have the meaning assigned to that term in the
introduction to this Agreement and shall include any successor thereto as well
as any Person designated as the “Agent” under any BofA Credit Agreement.

 

3

 

 

“BofA Facility Bank Products Affiliate” shall mean the BofA Facility Agent, any
BofA Facility Lender or any Affiliate of any BofA Facility Lender or BofA
Facility Agent that has entered into a agreement relating to Bank Products with
a BofA Facility Loan Party with the obligations of such BofA Loan Party
thereunder being secured by one or more BofA Facility Security Documents,
together with their respective successors, assigns and transferees.

 

“BofA Facility Cash Management Affiliate” shall mean any BofA Facility Agent,
BofA Facility Lender or any Affiliate of an BofA Facility Lender or BofA
Facility Agent that provides Cash Management Services to any of the BofA
Facility Loan Parties with the obligations of such BofA Facility Loan Parties
thereunder being secured by one or more BofA Facility Security Documents,
together with their respective successors, assigns and transferees.

 

“BofA Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the BofA Facility Obligations in accordance with the terms
hereof (including any credit agreement in connection with a DIP Financing
provided by any of the BofA Facility Secured Parties pursuant to Section 6.1(a)
hereof), whether by the same or any other agent, lender or group of lenders and
whether or not increasing the amount of any Indebtedness that may be incurred
thereunder; provided that any such amendment, modification or refinancing shall
be in accordance with the terms and conditions of this Agreement.

 

“BofA Facility Event of Default” shall mean an Event of Default as defined in
the BofA Credit Agreement.

 

“BofA Facility Guaranty” shall have the meaning assigned to that term in the
recitals to this Agreement and shall also include any further guaranty made by
an Guarantor guaranteeing, inter alia, the payment and performance of the BofA
Facility Obligations.

 

“BofA Facility Lenders” shall have the meaning assigned to that term in the
introduction to this Agreement, as well as any Person designated as a “Lender”
under any BofA Credit Agreement.

 

“BofA Facility Loan Documents” shall mean the BofA Credit Agreement, the BofA
Facility Guaranty, the BofA Facility Security Documents, all agreements relating
to Bank Products between any BofA Facility Loan Party and any BofA Facility Bank
Products Affiliate, all Cash Management Services Agreements between any BofA
Facility Loan Party and any BofA Facility Cash Management Affiliate, those other
ancillary agreements as to which any BofA Facility Secured Party is a party or a
beneficiary and all other related agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any BofA Facility
Loan Party or any of its respective subsidiaries or Affiliates, and delivered to
the BofA Facility Agent or any other BofA Facility Secured Party, in connection
with any of the foregoing or any BofA Credit Agreement, in each case as the same
may be amended, supplemented, restated or otherwise modified from time to time
in accordance with the terms hereof.

 

“BofA Facility Loan Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

 

4

 

 

“BofA Facility Obligations” shall mean all obligations (including all
“Obligations” under and as defined in the BofA Credit Agreement) of every nature
of each BofA Facility Loan Party from time to time owed to the BofA Facility
Secured Parties, or any of them, under any BofA Loan Document (including any
obligations in connection with a DIP Financing provided by any of the BofA
Facility Secured Parties pursuant to Section 6.1(a) hereof), whether for
principal, interest, reimbursement of amounts drawn under letters of credit,
payments for early termination of Bank Products, Cash Management Services, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the BofA Facility Loan Documents, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time.
For clarity, BofA Facility Obligations include interest, fees, expenses,
indemnities and all other amounts owing or due under the terms of the BofA
Credit Agreement or any other BofA Facility Loan Documents regardless of whether
to BofA Facility Agent’s or any BofA Facility Secured Party’s is allowed or
allowable in any Insolvency Proceeding.

 

“BofA Facility Priority Collateral” shall mean all Collateral other than GSO
Priority Collateral.

 

“BofA Facility Recovery” shall have the meaning set forth in Section 5.3(a).

 

“BofA Facility Remedies Exercise Date” shall mean the date following the BofA
Facility Remedy Standstill Period and identified in the prior written notice
delivered by the BofA Facility Agent to the GSO Agent as provided in Section
2.4, provided that the BpfA Facility Remedies Exercise Date shall not be deemed
to have occurred if prior to the expiration of the BofA Facility Remedy
Standstill Period the GSO Agent is diligently pursuing in good faith the
exercise of its enforcement rights and remedies against all or a material
portion of the GSO Priority Collateral or if the BofA Facility Event of Default
giving rise to the Bof A Facility Remedy Standstill Period is no longer
continuing at the time of such BofA Facility Remedies Exercise Date.

 

“BofA Facility Remedy Standstill Period” shall mean the period commencing on the
date of the GSO Agent’s receipt of written notice from the BofA Facility Agent
that a BofA Facility Event of Default has occurred and is continuing and that
the BofA Facility Agent intends to commence the Exercise of Secured Creditor
Remedies, and ending on earlier to occur of (i) the date which is 120 days after
receipt of such notice and (ii) the date on which the Payment of Maximum GSO
Amount has occurred. Such written notice from the BofA Facility Agent to the GSO
Agent shall reference this Agreement, and shall declare a “BofA Facility Remedy
Standstill Period” to commence.

 

“BofA Facility Secured Parties” shall have the meaning to that term in the
introduction to this Agreement.

 

“BofA Facility Security Documents” shall mean all “Security Documents” as
defined in the BofA Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other security documents executed and delivered in
connection with the BofA Facility Loan Documents, in each case as the same may
be amended, supplemented, restated or otherwise modified from time to time.

 

5

 

 

“Borrower” shall initially mean Old Sequential; provided that, on and after the
effective date of the BofA Amendment and the GSO Amendment, all references to
“Borrower” as set forth herein shall thereafter refer to New Sequential.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts or New York, New York are
authorized or required by law to remain closed (or are in fact closed).

 

“Cash Management Services” shall have the meaning assigned to that term in the
BofA Credit Agreement.

 

“Cash Management Services Agreement” shall mean any agreement pursuant to which
any BofA Facility Cash Management Affiliate agrees to provide Cash Management
Services.

 

“Collateral” shall mean all Property now owned or hereafter acquired by the
Borrower or any Guarantor in or upon which a Lien is granted to the BofA
Facility Agent or the GSO Agent under any of the BofA Facility Security
Documents or the GSO Security Documents, together with all rents, issues,
profits, products and Proceeds thereof.

 

“Consolidated First Lien/First Out Leverage Ratio” shall have the meaning
ascribed to such term in the GSO Credit Agreement as in effect as of the date
hereof.

 

“Control Collateral” shall mean any Collateral consisting of any Certificated
Security (as defined in Section 8-102 of the Uniform Commercial Code),
Investment Property, Deposit Account, Instruments and any other Collateral as to
which a Lien may be perfected through possession or control by the secured
party, or any agent therefor.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“Discharge of BofA Facility Obligations” shall mean (a) the payment in full in
cash of all outstanding BofA Facility Obligations (other than (i) contingent
indemnity obligations with respect to then unasserted claims (ii) any BofA
Facility Obligations relating to Bank Products (including Swap Contracts) that,
at such time, are allowed by the applicable Bank Product provider to remain
outstanding without being required to be repaid or cash collateralized, and
(iii) any BofA Facility Obligations relating to Cash Management Services that,
at such time, are allowed by the applicable provider of such Cash Management
Services to remain outstanding without being required to be repaid); and (b) the
termination of all commitments to make Loans of issue Letters of Credit under
the BofA Credit Agreement. If, at any time prior to or simultaneously with the
occurrence of the Discharge of BofA Facility Obligations, the Loan Parties enter
into (x) any refinancing of the BofA Facility Obligations, which refinancing is
permitted under the terms of this Agreement or (y) DIP Financing provided by one
or more of the BofA Facility Lenders and the BofA Facility Agent to one or more
Loan Parties and such DIP Financing is entered into in accordance with Section
6.1, then, in each case, the Discharge of BofA Facility Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement.

 

6

 

 

“Discharge of GSO Obligations” shall mean the payment in full in cash of all
outstanding GSO Obligations (other than (i) contingent indemnity obligations
with respect to then unasserted claims, (ii) any GSO Obligations relating to
Bank Products (including Swap Contracts) that, at such time, are allowed by the
applicable Bank Product provider to remain outstanding without being required to
be repaid or cash collateralized, and (iii) any GSO Obligations relating to Cash
Management Services that, at such time, are allowed by the applicable provider
of such Cash Management Services to remain outstanding without being required to
be repaid). If, at any time prior to or simultaneously with the occurrence of
the Discharge of GSO Obligations, the Loan Parties enter into (x) any
refinancing of the GSO Obligations, which refinancing is permitted under the
terms of this Agreement or (y) DIP Financing provided by one or more of the GSO
Agent and the GSO Facility Lenders to one or more Loan Parties and such DIP
Financing is entered into in accordance with Section 6.1, then the Discharge of
GSO Obligations shall automatically be deemed not to have occurred for all
purposes of this Agreement.

 

“Disposition” shall mean the sale, transfer, license, sublicense, lease or other
disposition of any property by any Person, whether in one transaction or in a
series of transactions.

 

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Loan Party now or hereafter has any right, title or interest.

 

“Excess BofA Facility Obligations” shall mean BofA Facility Obligations
constituting (a) the aggregate outstanding principal amount of loans made
pursuant to the BofA Facility Loan Documents in excess of the Maximum BofA
Facility Amount and any interest, fees or reimbursement obligations accrued on
or with respect to such excess amounts, and (b) any early termination fee,
make-whole payment or prepayment fee payable under the BofA Credit Agreement.

 

“Excess GSO Obligations” shall mean GSO Obligations constituting (a) the
aggregate outstanding principal amount of loans made pursuant to the GSO Loan
Documents in excess of the Maximum GSO Facility Amount and any interest, fees or
reimbursement obligations accrued on or with respect to such excess amounts and
(b) any early termination fee, make-whole payment or prepayment fee payable
under the GSO Credit Agreement.

 

“Exercise of Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean, except as otherwise provided in the final sentence of this
definition:

 

(a)          the taking by any Secured Party of any action to enforce or realize
upon any Lien in the Collateral, including the institution of any foreclosure
proceedings or the noticing of any public or private sale pursuant to Article 9
of the Uniform Commercial Code or other applicable law;

 

(b)          the exercise by any Secured Party of any right or remedy provided
to a secured creditor on account of a Lien in the Collateral under any of the
Loan Documents, under applicable law, in an Insolvency Proceeding or otherwise,
including, without limitation, the exercise by a Secured Party of any voting
rights relating to any equity interests included in the Collateral;

 

7

 

 

(c)          the appointment on the application of a Secured Party, of a
receiver, receiver and manager, or interim receiver of all or part of the
Collateral; and

 

(d)          the exercise of any other right of a secured creditor under Part 6
of Article 9 of the Uniform Commercial Code or under provisions of similar
effect under other applicable law in respect of the Collateral.

 

For the avoidance of doubt, none of the following shall be deemed to constitute
an Exercise of Secured Creditor Remedies: (i) acceleration by the relevant
Secured Parties of the maturity of the BofA Facility Obligations or the GSO
Obligations, as the case may be, (ii) the filing of a proof of claim in any
Insolvency Proceeding or seeking adequate protection, (iii) the exercise of
rights by the BofA Facility Agent upon the occurrence of a Cash Control Event
consisting solely of the notification of licensees or other account debtors,
depository institutions or any other Person to deliver Proceeds of Collateral to
the BofA Facility Agent, or (iv) the consent by the BofA Facility Agent to a
disposition by any Loan Party of any of the Collateral.

 

“Existing BofA Credit Agreement” shall have the meaning assigned to that term in
the recitals to this Agreement.

 

“Existing BofA Facility Loan Parties” shall have the meaning assigned to that
term in the recitals to this Agreement.

 

“Existing Intercreditor Agreement” shall have the meaning assigned to that term
in the recitals to this Agreement.

 

“Existing GSO Credit Agreement” shall have the meaning assigned to that term in
the recitals to this Agreement.

 

“Existing GSO Loan Parties” shall have the meaning assigned to that term in the
recitals to this Agreement.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last day of each March, June, September and December
of such Fiscal Year in accordance with the fiscal accounting calendar of the
Borrower.

 

“Governmental Authority” shall mean any foreign, federal, state, regional,
local, municipal or other government, or any department, commission, board,
bureau, agency, public authority or instrumentality thereof, or any court or
arbitrator.

 

“GSO Agent” shall have the meaning assigned to that term in the introduction to
this Agreement and shall include any successor thereto as well as any Person
designated as the “Agent” under any GSO Credit Agreement.

 

8

 

 

“GSO Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement and shall include any other agreement extending the
maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the GSO Obligations in accordance with the terms hereof
(including any credit agreement in connection with a DIP Financing provided by
any of the GSO Secured Parties pursuant to Section 6.1(b) hereof)), whether by
the same or any other agent, lender or group of lenders and whether or not
increasing the amount of any Indebtedness that may be incurred thereunder;
provided that any such amendment, modification or refinancing shall be in
accordance with the terms and conditions of this Agreement.

 

“GSO Event of Default” shall mean an Event of Default as defined in the GSO
Credit Agreement.

 

“GSO Guaranty” shall have the meaning assigned to that term in the recitals to
this Agreement and shall also include any further guaranty made by a Guarantor
guaranteeing, inter alia, the payment and performance of the GSO Obligations.

 

“GSO Lenders” shall have the meaning assigned to that term in the introduction
to this Agreement, as well as any Person designated as a “Lender” under any GSO
Credit Agreement.

 

“GSO Loan Documents” shall mean the GSO Credit Agreement, the GSO Guaranty, the
GSO Security Documents, those other ancillary agreements as to which any GSO
Secured Party is a party or a beneficiary and all other related agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any GSO Loan Party or any of its respective subsidiaries or
Affiliates, and delivered to the GSO Agent, in connection with any of the
foregoing or any GSO Credit Agreement, in each case as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

 

“GSO Loan Parties” shall have the meaning assigned to that term in the recitals
to this Agreement.

 

“GSO Obligations” shall mean all obligations (including all “Obligations” under
and as defined in the GSO Credit Agreement) of every nature of each GSO Loan
Party from time to time owed to the GSO Secured Parties or any of them, under
any GSO Loan Document (including any credit agreement in connection with a DIP
Financing provided by any of the GSO Secured Parties pursuant to Section 6.1(b)
hereof), whether for principal, interest (including interest which, but for the
filing of a petition in bankruptcy with respect to such GSO Loan Party, would
have accrued on any GSO Obligation), fees, prepayment premiums, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the GSO Loan Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time. For clarity, GSO
Obligations include interest, fees, prepayment premiums, expenses, indemnities
and all other amounts owing or due under the terms of the GSO Credit Agreement
or any other GSO Loan Documents regardless of whether to GSO Agent’s or any GSO
Facility Secured Party’s is allowed or allowable in any Insolvency Proceeding.

 

9

 

 

“GSO Prepayment Fee” shall mean any prepayment premium, make-whole obligation,
or early termination fee payable pursuant to the GSO Loan Documents.

 

“GSO Priority Collateral” shall mean (i) all present and future Equipment along
with all Accessions thereto, (ii) all Capital Stock of each Guarantor owned by
any Loan Party (excluding, for the avoidance of doubt, any Capital Stock of With
You LLC, a Delaware limited liability company or DVS Footwear International LLC,
a Delaware limited liability company unless and until the BofA Facility Agent
has obtained a first priority Lien on the assets (other than any present or
future Equipment or any Accessions thereto) of With You LLC or DVS Footwear
International LLC, as applicable), and (iii) all proceeds of the foregoing.

 

“GSO Recovery” shall have the meaning set forth in Section 5.3(b).

 

“GSO Remedies Exercise Date” shall mean the date following the GSO Remedy
Standstill Period and identified in the prior written notice delivered by the
GSO Agent to the BofA Facility Agent as provided in Section 2.3, provided that
the GSO Remedies Exercise Date shall not be deemed to have occurred if prior to
the expiration of the GSO Remedy Standstill Period the BofA Facility Agent is
diligently pursuing in good faith the exercise of its enforcement rights and
remedies against all or a material portion of the BofA Facility Priority
Collateral or if the GSO Event of Default giving rise to the GSO Remedy
Standstill Period is no longer continuing at the time of such GSO Remedies
Exercise Date.

 

“GSO Remedy Standstill Period” shall mean the period commencing on the date of
the BofA Facility Agent’s receipt of written notice from the GSO Agent that a
GSO Event of Default has occurred and is continuing and that the GSO Agent
intends to commence the Exercise of Secured Creditor Remedies, and ending on
earlier to occur of (i) the date which is 120 days after receipt of such notice
and (ii) the date on which the Payment of Maximum BofA Facility Amount has
occurred. Such written notice from the GSO Agent to the BofA Facility Agent
shall reference this Agreement, and shall declare a “GSO Remedy Standstill
Period” to commence.

 

“GSO Secured Parties” shall have the meaning assigned to that term in the
introduction to this Agreement.

 

“GSO Security Documents” shall mean all “Security Documents” as defined in the
GSO Credit Agreement, and all other security agreements, mortgages, deeds of
trust and other security documents executed and delivered in connection with any
GSO Credit Agreement, in each case as the same may be amended, supplemented,
restated or otherwise modified from time to time.

 

“Guarantor” shall have the meaning assigned to such term in the recitals to this
Agreement.

 

“Inadvertent Overadvances” shall mean the funding of any loan under the BofA
Credit Agreement which did not result in an Overadvance when made but which has,
on the relevant date of determination, become an Overadvance as the result of
circumstances beyond the reasonable control of the BofA Facility Agent or the
First Secured Parties (including as the result of the entry of an adverse order
for use of cash collateral by the United States Bankruptcy Court), including (i)
a decline in the value of the Collateral, (ii) errors or fraud on any report
produced by the Loan Parties calculating the covenants set forth in Section
7.15(b) of the BofA Credit Agreement and Section 7.15(b) of the GSO Credit
Agreement, (iii) any failure of the BofA Facility Loan Parties to comply with
Section 6.18(b) of the BofA Credit Agreement, (iv) the return of uncollected
checks or other items of payment applied to the reduction of Loans (as defined
in the BofA Credit Agreement) or other similar involuntary or unintentional
actions, or (v) any other circumstance beyond the reasonable control of the BofA
Facility Agent or the BofA Facility Secured Parties that results in the
reduction of the Realizable Orderly Liquidation Value (as defined in the BofA
Credit Agreement) of the Collateral.

 

10

 

 

“Inadvertent Overadvance Amounts” shall mean the aggregate amount of
Overadvances which have resulted from any and all Inadvertent Overadvances.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, administration, receivership, dissolution, winding-up
or relief of debtors, or (b) any general assignment for the benefit of
creditors, composition, marshalling of assets for creditors or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case covered by clauses (a) and (b) undertaken under any
Debtor Relief Laws.

 

“Intellectual Property” shall have the meaning given to such term in the BofA
Credit Agreement.

 

“Lender(s)” means individually, the BofA Facility Lenders or the GSO Lenders and
collectively means all of the BofA Facility Lenders and the GSO Lenders.

 

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust,
security interest, charge, pledge, hypothecation, assignment, attachment,
deposit arrangement, encumbrance, lien (statutory, judgment or otherwise, but
excluding any right of set off arising by operation of law or pursuant to
agreements entered into in the ordinary course of business), or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale) or other title retention agreement, any
capitalized lease, any synthetic lease, any financing lease involving
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the Uniform Commercial Code or comparable law of
any jurisdiction in respect of the foregoing.

 

“Lien Priority” shall mean with respect to any Lien of the BofA Facility Secured
Parties or the GSO Secured Parties in the Collateral, the order of priority of
such Lien as specified in Section 2.1.

 

“Loan Documents” shall mean the BofA Facility Loan Documents and the GSO Loan
Documents.

 

“Loan Parties” shall mean the BofA Facility Loan Parties and the GSO Loan
Parties.

 

11

 

 

“Maximum BofA Facility Amount” shall mean, on any date of determination thereof,
a principal amount equal to (a) $190,000,000 plus (b) an additional amount of
additional indebtedness incurred under the BofA Credit Agreement that would not
result in the Consolidated First Lien/First Out Leverage Ratio as of the last
day of the most recently ended Fiscal Quarter of the Borrower for which
financial statements are required to have been delivered under the GSO Credit
Agreement by the Borrower to exceed 2.00:1.00, after giving pro forma effect to
the incurrence of such additional amount under the BofA Credit Agreement, plus
(c) BofA Facility Obligations under Bank Product Agreements and Cash Management
Services Agreement, plus (d) any additional principal amount extended pursuant
to a DIP Financing permitted pursuant to Section 6.1(a) hereof, minus (e) the
amount of any permanent repayment of the BofA Facility Obligations made after
the date hereof or any commitment reduction of the BofA Facility Obligations
after the date hereof.

 

“Maximum GSO Facility Amount” shall mean (a) the principal amount of
$415,000,000 plus (b) the aggregate principal amount of Indebtedness that may be
incurred under Section 2.14 of the GSO Credit Agreement as in effect on the date
hereof.

 

“New Sequential” shall have the meaning assigned to such term in the
introduction to this Agreement.

 

“Old Sequential” shall have the meaning assigned to such term in the recitals to
this Agreement.

 

“Overadvance” shall mean the principal amount of all Loans under the BofA Credit
Agreement which exceed the sum of the amounts set forth in clauses (a) and (b)
of the definition of “Maximum BofA Facility Amount”.

 

“Party” shall mean the BofA Facility Agent or the GSO Agent, and “Parties” shall
mean both the BofA Facility Agent and the GSO Agent.

 

“Payment of Maximum BofA Facility Amount” shall mean (a) the payment in full in
cash of the Maximum BofA Facility Amount and (b) the termination of all
commitments to make Loans of issue Letters of Credit under the BofA Credit
Agreement. If, at any time prior to or simultaneously with the occurrence of the
Payment of Maximum BofA Facility Amount, the Loan Parties enter into (x) any
refinancing of the BofA Facility Obligations, which refinancing is permitted
under the terms of this Agreement or (y) DIP Financing provided by one or more
of the BofA Facility Lenders and the BofA Facility Agent to one or more Loan
Parties and such DIP Financing is entered into in accordance with Section 6.1,
then, in each case, Payment of Maximum BofA Facility Amount shall automatically
be deemed not to have occurred for all purposes of this Agreement.

 

“Payment of Maximum GSO Facility Amount” shall mean the payment in full in cash
of the Maximum GSO Facility Amount. If, at any time prior to or simultaneously
with the occurrence of the Payment of Maximum GSO Facility Amount, the Loan
Parties enter into (x) any refinancing of the GSO Obligations, which refinancing
is permitted under the terms of this Agreement or (y) DIP Financing provided by
one or more of the GSO Agent and the GSO Facility Lenders to one or more Loan
Parties and such DIP Financing is entered into in accordance with Section 6.1,
then, in each case, Payment of Maximum GSO Facility Amount shall automatically
be deemed not to have occurred for all purposes of this Agreement.

 

“Person” shall mean an individual, corporation, limited liability company,
partnership, limited liability partnership, trust, other unincorporated
association, business, or other legal entity, and any Governmental Authority.

 

12

 

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Purchase Notice” shall have the meaning set forth in Section 7.1.

 

“Secured Parties” shall mean the BofA Facility Secured Parties and the GSO
Secured Parties.

 

“Swap Contract” shall have the meaning assigned to that term in the BofA Credit
Agreement.

 

“Triggering Event” means (a) the acceleration of the BofA Facility Obligations
(other than automatic acceleration as a result of the commencement of an
Insolvency Proceeding), (b) the BofA Facility Agent’s Exercise of Secured
Creditor Remedies with respect to any material portion of the Collateral, (c)
the commencement of an Insolvency Proceeding with respect to any Loan Party
(subject to the limitations set forth in Section 7.1 hereof), (d) any default
under Section 8.01(a) of the BofA Credit Agreement shall have occurred and shall
continue remedied for sixty (60) days or more (other than as a result of the
commencement of an Insolvency Proceeding), (e) the BofA Facility Lenders cease
to make Borrowings (as defined in the BofA Credit Agreement as in effect on the
date hereof) for ten (10) consecutive Business Days during the continuance of an
event of default under the BofA Credit Agreement, (f) the BofA Facility
Obligations exceed the Maximum BofA Facility Amount for ten (10) consecutive
Business Days, or (g) the expiration of the GSO Remedy Standstill Period.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that, in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Uniform Commercial Code” will mean the Uniform
Commercial Code as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions.

 

13

 

 

Section 1.3.          Rules of Construction. Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting and shall be deemed to be followed by the phrase “without
limitation,” and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, schedule and exhibit references herein are
to this Agreement unless otherwise specified. Any reference in this Agreement to
any agreement, instrument, or document shall include all alterations,
amendments, changes, restatements, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, restatements, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements set forth herein); provided that any
terms used herein which are defined by reference to the BofA Credit Agreement or
the GSO Credit Agreement and are subject to the modification restrictions set
forth in Section 5.2 of this Agreement shall mean such terms as defined in the
BofA Credit Agreement as of the date hereof or the GSO Credit Agreement as of
the date hereof, as the case may be, without giving effect to any modifications
or amendments thereto except to the extent that such definitions have been
modified or amended in accordance with this Agreement; and provided further that
any such modifications or amendments shall be deemed to be automatically
incorporated herein by reference. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any reference herein
to the repayment in full of an obligation shall mean the payment in full in cash
of such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

 

ARTICLE 2.

LIEN PRIORITY

 

Section 2.1.          Priority of Liens.

 

(a)          Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection of any Liens granted to the BofA Facility Agent
or the BofA Facility Secured Parties in respect of all or any portion of the
Collateral or of any Liens granted to the GSO Agent or the GSO Secured Parties
in respect of all or any portion of the Collateral and regardless of how any
such Lien was acquired (whether by grant, statute, operation of law, subrogation
or otherwise), (ii) the order or time of filing or recordation of any document
or instrument for perfecting the Liens in favor of the BofA Facility Agent or
the GSO Agent (or BofA Facility Secured Parties or GSO Secured Parties) in any
Collateral, (iii) any provision of the Uniform Commercial Code, Debtor Relief
Laws or any other applicable law, or of the BofA Facility Loan Documents or the
GSO Loan Documents, (iv) whether the BofA Facility Agent or the GSO Agent, in
each case, either directly or through agents, holds possession of, or has
control over, all or any part of the Collateral, (v) the date on which the BofA
Facility Obligations or the GSO Obligations are advanced or made available to
the Loan Parties, or (vi) any failure of the BofA Facility Agent or the GSO
Agent to perfect its Lien in the Collateral, the subordination of any Lien on
the Collateral securing any BofA Facility Obligations or GSO Obligations, as
applicable, to any Lien securing any other obligation of the Borrower or any
Guarantor, or the avoidance, invalidation or lapse of any Lien on the Collateral
securing any BofA Facility Obligations or GSO Obligations, the BofA Facility
Agent, on behalf of itself and the BofA Facility Secured Parties, and the GSO
Agent, on behalf of itself and the GSO Secured Parties, hereby agree that:

 

(1)         any Lien in respect of all or any portion of the BofA Facility
Priority Collateral now or hereafter held by or on behalf of the GSO Agent or
any GSO Secured Party that secures all or any portion of the GSO Obligations
shall in all respects be junior and subordinate to all Liens granted to the BofA
Facility Agent and the BofA Facility Secured Parties in the BofA Facility
Priority Collateral to secure all or any portion of the BofA Facility
Obligations (other than the Excess BofA Facility Obligations);

 

14

 

 

(2)         any Lien in respect of all or any portion of the BofA Facility
Priority Collateral now or hereafter held by or on behalf of the BofA Facility
Agent or any BofA Facility Secured Party that secures all or any portion of the
BofA Facility Obligations (other than the Excess BofA Facility Obligations)
shall in all respects be senior and prior to all Liens granted to the GSO Agent
or any GSO Secured Party in the BofA Facility Priority Collateral to secure all
or any portion of the GSO Obligations;

 

(3)         any Lien in respect of all or any portion of the BofA Facility
Priority Collateral now or hereafter held by or on behalf of the BofA Facility
Agent or any BofA Facility Secured Party that secures all or any portion of the
Excess BofA Facility Obligations shall in all respects be junior and subordinate
to all Liens granted to the GSO Agent or any GSO Secured Party in the BofA
Facility Priority Collateral to secure all or any portion of the GSO Obligations
(other than the Excess GSO Obligations);

 

(4)         any Lien in respect of all or any portion of the BofA Facility
Priority Collateral now or hereafter held by or on behalf of the GSO Agent or
any GSO Secured Party that secures all or any portion of the GSO Obligations
(other than Excess GSO Obligations) shall in all respects be senior and prior to
all Liens granted to the BofA Facility Agent and the BofA Facility Secured
Parties in the BofA Facility Priority Collateral to secure all or any portion of
the Excess BofA Facility Obligations;

 

(5)         any Lien in respect of all or any portion of the BofA Facility
Priority Collateral now or hereafter held by or on behalf of the BofA Facility
Agent or any BofA Facility Secured Party that secures the Excess BofA Facility
Obligations shall in all respects be senior and prior to all Liens granted to
the GSO Agent and the GSO Secured Parties in the BofA Facility Priority
Collateral to secure all or any portion of the Excess GSO Obligations; and

 

(6)         any Lien in respect of all or any portion of the BofA Facility
Priority Collateral now or hereafter held by or on behalf of the GSO Agent or
any GSO Secured Party that secures the Excess GSO Obligations shall in all
respects be junior and subordinate to all Liens granted to the BofA Facility
Agent and the BofA Facility Secured Parties in the BofA Facility Priority
Collateral to secure all or any portion of the Excess BofA Facility Obligations.

 

(7)         any Lien in respect of all or any portion of the GSO Priority
Collateral now or hereafter held by or on behalf of the BofA Facility Agent or
any BofA Facility Secured Party that secures all or any portion of the BofA
Facility Obligations shall in all respects be junior and subordinate to all
Liens granted to the GSO Agent and the GSO Secured Parties in the GSO Priority
Collateral to secure all or any portion of the GSO Obligations (other than the
Excess GSO Obligations);

 

(8)         any Lien in respect of all or any portion of the GSO Priority
Collateral now or hereafter held by or on behalf of the GSO Agent or any GSO
Secured Party that secures all or any portion of the GSO Obligations (other than
the Excess GSO Obligations) shall in all respects be senior and prior to all
Liens granted to the BofA Facility Agent or any BofA Facility Secured Party in
the GSO Priority Collateral to secure all or any portion of the BofA Facility
Obligations;

 

15

 

 

(9)         any Lien in respect of all or any portion of the GSO Priority
Collateral now or hereafter held by or on behalf of the GSO Agent or any GSO
Secured Party that secures all or any portion of the Excess GSO Obligations
shall in all respects be junior and subordinate to all Liens granted to the BofA
Facility Agent or any BofA Facility Secured Party in the GSO Priority Collateral
to secure all or any portion of the BofA Facility Obligations (other than the
Excess BofA Facility Obligations);

 

(10)        any Lien in respect of all or any portion of the GSO Priority
Collateral now or hereafter held by or on behalf of the BofA Facility Agent or
any BofA Facility Secured Party that secures all or any portion of the BofA
Facility Obligations (other than Excess BofA Facility Obligations) shall in all
respects be senior and prior to all Liens granted to the GSO Agent and the GSO
Secured Parties in the GSO Priority Collateral to secure all or any portion of
the Excess GSO Obligations;

 

(11)        any Lien in respect of all or any portion of the GSO Priority
Collateral now or hereafter held by or on behalf of the GSO Agent or any GSO
Secured Party that secures the Excess GSO Obligations shall in all respects be
senior and prior to all Liens granted to the BofA Facility Agent and the BofA
Facility Secured Parties in the GSO Priority Collateral to secure all or any
portion of the Excess BofA Facility Obligations; and

 

(12)        any Lien in respect of all or any portion of the GSO Priority
Collateral now or hereafter held by or on behalf of the BofA Facility Agent or
any BofA Facility Secured Party that secures the Excess BofA Facility
Obligations shall in all respects be junior and subordinate to all Liens granted
to the GSO Agent and the GSO Secured Parties in the GSO Priority Collateral to
secure all or any portion of the Excess GSO Obligations.

 

(b)          The GSO Agent, for and on behalf of itself and the GSO Secured
Parties, acknowledges and agrees that, prior to or concurrently herewith, the
BofA Facility Agent, for the benefit of itself and the BofA Facility Secured
Parties, has been, or may be, granted Liens upon all of the Collateral in which
the GSO Agent has been granted Liens and the GSO Agent hereby consents thereto.
The BofA Facility Agent, for and on behalf of itself and the BofA Facility
Secured Parties, acknowledges and agrees that, concurrently herewith, the GSO
Agent, for the benefit of itself and the GSO Secured Parties, has been, or may
be, granted Liens upon all of the Collateral in which the BofA Facility Agent
has been granted Liens and the BofA Facility Agent hereby consents thereto. The
subordination of Liens by the GSO Agent and the BofA Facility Agent in favor of
one another as set forth herein shall not be deemed to subordinate the GSO
Agent’s Liens or the BofA Facility Agent’s Liens to the Liens of any other
Person nor be affected by the subordination of such Liens to any other Lien.

 

16

 

 

Section 2.2.          Waiver of Right to Contest Liens.

 

(a)          The GSO Agent, for and on behalf of itself and the GSO Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of the BofA Facility Agent and the
BofA Facility Secured Parties in respect of the Collateral or the provisions of
this Agreement. The GSO Agent, for itself and on behalf of the GSO Secured
Parties, agrees that none of the GSO Agent or the GSO Secured Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the BofA Facility Agent or any BofA Facility Secured Party under
the BofA Facility Loan Documents with respect to the Collateral, subject to, and
in accordance with, the terms of this Agreement. The GSO Agent, for itself and
on behalf of the GSO Secured Parties, hereby waives any and all rights it or the
GSO Secured Parties may have as a junior lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which the BofA Facility
Agent or any BofA Facility Secured Party seeks to enforce its Liens in any BofA
Facility Priority Collateral. The foregoing shall not be construed to prohibit
the GSO Agent from enforcing the provisions of this Agreement.

 

(b)          The BofA Facility Agent, for and on behalf of itself and the BofA
Facility Secured Parties, agrees that it and they shall not (and hereby waives
any right to) take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of the GSO Agent or the GSO
Secured Parties in respect of the Collateral or the provisions of this
Agreement. The BofA Facility Agent, for itself and on behalf of the BofA
Facility Secured Parties, agrees that none of the BofA Facility Agent or the
BofA Facility Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the GSO Agent or any GSO
Secured Party under the GSO Loan Documents with respect to the Collateral,
subject to and in accordance with the terms of this Agreement. The BofA Facility
Agent, for itself and on behalf of the BofA Facility Secured Parties, hereby
waives any and all rights it or the BofA Facility Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the GSO Agent or any GSO Secured Party seeks to enforce
its Liens in any GSO Priority Collateral. The foregoing shall not be construed
to prohibit the BofA Facility Agent from enforcing the provisions of this
Agreement.

 

(c)          Each of the GSO Agent, each GSO Secured Party, the BofA Facility
Agent and each BofA Facility Secured Party agrees (i) that it will not institute
any suit or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim, in the case of the GSO Agent and each GSO Secured
Party, against either the BofA Facility Agent or any other BofA Facility Secured
Party, and in the case of the BofA Facility Agent and each other BofA Facility
Secured Party, against either the GSO Agent or any other GSO Secured Party,
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral which is consistent with the
terms of this Agreement, and none of such Parties shall be liable for any such
action taken or omitted to be taken, or (ii) it will not be a petitioning
creditor or otherwise assist in the filing of an involuntary Insolvency
Proceeding.

 

17

 

 

(d)          Notwithstanding anything to the contrary herein contained, none of
the Parties hereto waives any claim that it may have against a Secured Party on
the grounds that any sale, transfer or other disposition by the Secured Party
was not commercially reasonable in every respect as required by the Uniform
Commercial Code.

 

Section 2.3.          Remedies Standstill with Respect to BofA Facility Priority
Collateral.

 

(a)          Following the occurrence of any GSO Event of Default and until the
expiration of the GSO Remedy Standstill Period, the GSO Agent may not commence
or continue the Exercise of Any Secured Creditor Remedies in respect of the BofA
Facility Priority Collateral. On or after the GSO Remedies Exercise Date, upon
ten (10) Business Days prior written notice to the BofA Facility Agent, the GSO
Agent may take, for the benefit of the GSO Secured Parties, one or more of the
following actions at the same or different times in respect of the GSO Event of
Default that was the subject of the notice giving rise to such GSO Remedy
Standstill Period:

 

(1)         the Exercise of Any Secured Creditor Remedies (including, without
limitation, foreclosure upon and taking possession of the BofA Facility Priority
Collateral); and

 

(2)         exercise any and all other remedies under the GSO Loan Documents and
applicable law available to the GSO Secured Parties with respect to the BofA
Facility Priority Collateral.

 

(b)          All Proceeds of the BofA Facility Priority Collateral received by
the GSO Agent shall be turned over to the BofA Facility Agent for prompt
application in accordance with Section 4.1 hereof. This Section 2.3 shall not be
construed to in any way limit or impair the rights of the GSO Agent to join (but
not control or object to in any way) any foreclosure or other Exercise of
Secured Creditor Remedies with respect to the BofA Facility Priority Collateral
initiated by the BofA Facility Agent, so long as it does not delay or interfere
in any material respect with the exercise by the BofA Facility Secured Parties
of their respective rights as provided in this Agreement.

 

18

 

 

(c)          Nothing contained herein shall impair the GSO Agent’s or any GSO
Secured Party’s rights (i) to exercise any remedies against any of the Loan
Parties (other than any remedies against any the BofA Facility Priority
Collateral) pursuant to the GSO Loan Documents; (ii) to accelerate any of the
GSO Obligations; (iii) to make demand upon any Loan Party or any other Person
liable on the GSO Obligations; (iv) to institute a lawsuit to collect its debt;
provided, however, that in the event that the GSO Agent or any GSO Secured Party
becomes a judgment Lien creditor in respect of the BofA Facility Priority
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the GSO Obligations, such judgment Lien shall be subject to the
terms of this Agreement for all purposes as the other Liens securing the GSO
Obligations are subject to this Agreement; (v) to exercise any of its rights or
remedies with respect to the BofA Facility Priority Collateral as and when
permitted by Section 2.3(a), (vi) to file a claim or statement of interest with
respect to the GSO Obligations; (vii) to take any action (not adverse to the
priority and perfection status of, and validity and value of, the Liens of the
BofA Facility Agent, or the rights of the BofA Facility Agent to exercise
remedies in respect thereof) in order to create, perfect, preserve or protect
its Lien on the BofA Facility Priority Collateral subject to the other terms of
this Agreement; (viii) to file any necessary responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleading made
by any Person objecting to or otherwise seeking the disallowance of the claims
of the GSO Secured Parties, including, without limitation, any claims secured by
the BofA Facility Priority Collateral, if any, in each case not otherwise in
contravention of the terms of this Agreement; (ix) to exercise any rights or
remedies available to unsecured creditors or file any pleadings, objections,
motions, or agreements which assert rights or interests available to unsecured
creditors arising under the GSO Loan Documents, any Insolvency Proceeding or
applicable non-bankruptcy law, in each case, not otherwise prohibited in its
capacity of a secured creditor or in any other capacity by the terms of this
Agreement; (x) to bid for or purchase any Collateral at any public, private or
judicial foreclosure upon such BofA Facility Priority Collateral initiated by
the BofA Facility Agent or any sale of any BofA Facility Priority Collateral
during an Insolvency Proceeding; provided that such bid may not include a
"credit bid" unless the cash proceeds of such bid paid on the closing date of
the purchase are otherwise sufficient to cause the Discharge of BofA Facility
Obligations; or (xi) to vote on any plan of reorganization, arrangement or
compromise or any proposal, file any proof of claim, make other filings and make
any arguments and motions in any Insolvency Proceeding that are, in each case,
not otherwise prohibited by the terms of this Agreement.

 

(d)          Nothing contained herein shall impair the BofA Facility Agent’s or
any BofA Facility Secured Party’s rights (i) to exercise any remedies against
any of the Loan Parties or the BofA Facility Priority Collateral pursuant to the
BofA Facility Loan Documents; (ii) to accelerate any of the BofA Facility
Obligations; (iii) to make demand upon any Loan Party or any other Person liable
on the BofA Facility Obligations; (iv) to institute a lawsuit to collect its
debt; (v) to file a claim or statement of interest with respect to the BofA
Facility Obligations; (vi) to take any action (not adverse to the perfection
status of, and validity and value of, the Liens of the GSO Agent, or the rights
of the GSO Agent to exercise remedies in respect thereof) in order to create,
perfect, preserve or protect its Lien on the BofA Facility Priority Collateral
subject to the other terms of this Agreement; (vii) to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the BofA Facility Secured Parties,
including, without limitation, any claims secured by the BofA Facility Priority
Collateral, if any, in each case not otherwise in contravention of the terms of
this Agreement; (viii) to exercise any rights or remedies available to unsecured
creditors or file any pleadings, objections, motions, or agreements which assert
rights or interests available to unsecured creditors arising under the BofA
Facility Loan Documents, any Insolvency Proceeding or applicable non-bankruptcy
law, in each case, not otherwise prohibited in its capacity of a secured
creditor or in any other capacity by the terms of this Agreement; and (ix) to
vote on any plan of reorganization, arrangement or compromise or any proposal,
file any proof of claim, make other filings and make any arguments and motions
in any Insolvency Proceeding that are, in each case, not otherwise prohibited by
the terms of this Agreement.

 

19

 

 

Section 2.4.          Remedies Standstill with Respect to GSO Priority
Collateral.

 

(a)          Following the occurrence of any BofA Facility Event of Default and
until the expiration of the BofA Facility Remedy Standstill Period, the BofA
Facility Agent may not commence or continue the Exercise of Any Secured Creditor
Remedies in respect of the GSO Priority Collateral. On or after the BofA
Facility Remedies Exercise Date, upon ten (10) Business Days prior written
notice to the GSO Agent, the BofA Facility Agent may take, for the benefit of
the BofA Facility Secured Parties, one or more of the following actions at the
same or different times in respect of the BofA Facility Event of Default that
was the subject of the notice giving rise to such BofA Facility Remedy
Standstill Period:

 

(1)         the Exercise of Any Secured Creditor Remedies (including, without
limitation, foreclosure upon and taking possession of the GSO Priority
Collateral); and

 

(2)         exercise any and all other remedies under the BofA Facility Loan
Documents and applicable law available to the BofA Facility Secured Parties with
respect to the GSO Priority Collateral.

 

(b)          All Proceeds of the GSO Priority Collateral received by the BofA
Facility Agent shall be promptly applied by the BofA Facility Agent in
accordance with Section 4.2 hereof. This Section 2.4 shall not be construed to
in any way limit or impair the rights of the BofA Facility Agent to join (but
not control or object to in any way) any foreclosure or other Exercise of
Secured Creditor Remedies with respect to the GSO Priority Collateral initiated
by the GSO Agent, so long as it does not delay or interfere in any material
respect with the exercise by the GSO Secured Parties of their respective rights
as provided in this Agreement.

 

(c)          Nothing contained herein shall impair the BofA Facility Agent’s or
any BofA Facility Secured Party’s rights (i) to exercise any remedies against
any of the Loan Parties (other than any remedies against any the GSO Priority
Collateral) pursuant to the BofA Facility Loan Documents; (ii) to accelerate any
of the BofA Facility Obligations; (iii) to make demand upon any Loan Party or
any other Person liable on the BofA Facility Obligations; (iv) to institute a
lawsuit to collect its debt; provided, however, that in the event that the BofA
Facility Agent or any BofA Facility Secured Party becomes a judgment Lien
creditor in respect of the GSO Priority Collateral as a result of its
enforcement of its rights as an unsecured creditor with respect to the BofA
Facility Obligations, such judgment Lien shall be subject to the terms of this
Agreement for all purposes as the other Liens securing the BofA Facility
Obligations are subject to this Agreement; (v) to exercise any of its rights or
remedies with respect to the GSO Priority Collateral as and when permitted by
Section 2.4(a), (vi) to file a claim or statement of interest with respect to
the BofA Facility Obligations; (vii) to take any action (not adverse to the
priority and perfection status of, and validity and value of, the Liens of the
GSO Agent, or the rights of the GSO Agent to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the GSO
Priority Collateral subject to the other terms of this Agreement; (viii) to file
any necessary responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the BofA Facility Secured
Parties, including, without limitation, any claims secured by the GSO Priority
Collateral, if any, in each case not otherwise in contravention of the terms of
this Agreement; (ix) to exercise any rights or remedies available to unsecured
creditors or file any pleadings, objections, motions, or agreements which assert
rights or interests available to unsecured creditors arising under the BofA
Facility Loan Documents, any Insolvency Proceeding or applicable non-bankruptcy
law, in each case, not otherwise prohibited in its capacity of a secured
creditor or in any other capacity by the terms of this Agreement; (x) to bid for
or purchase any GSO Priority Collateral at any public, private or judicial
foreclosure upon such GSO Priority Collateral initiated by the GSO Agent or any
sale of any GSO Priority Collateral during an Insolvency Proceeding; provided
that such bid may not include a "credit bid" unless the cash proceeds of such
bid paid on the closing date of the purchase are otherwise sufficient to cause
the Discharge of GSO Obligations; or (xi) to vote on any plan of reorganization,
arrangement or compromise or any proposal, file any proof of claim, make other
filings and make any arguments and motions in any Insolvency Proceeding that
are, in each case, not otherwise prohibited by the terms of this Agreement.

 

20

 

 

(d)          Nothing contained herein shall impair the GSO Agent’s or any GSO
Secured Party’s rights (i) to exercise any remedies against any of the Loan
Parties or the GSO Priority Collateral pursuant to the GSO Loan Documents; (ii)
to accelerate any of the GSO Obligations; (iii) to make demand upon any Loan
Party or any other Person liable on the GSO Obligations; (iv) to institute a
lawsuit to collect its debt; (v) to file a claim or statement of interest with
respect to the GSO Obligations; (vi) to take any action (not adverse to the
perfection status of, and validity and value of, the Liens of the BofA Facility
Agent, or the rights of the BofA Facility Agent to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect its Lien on the GSO
Priority Collateral subject to the other terms of this Agreement; (vii) to file
any necessary responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims of the GSO Secured Parties,
including, without limitation, any claims secured by the GSO Priority
Collateral, if any, in each case not otherwise in contravention of the terms of
this Agreement; (viii) to exercise any rights or remedies available to unsecured
creditors or file any pleadings, objections, motions, or agreements which assert
rights or interests available to unsecured creditors arising under the GSO Loan
Documents, any Insolvency Proceeding or applicable non-bankruptcy law, in each
case, not otherwise prohibited in its capacity of a secured creditor or in any
other capacity by the terms of this Agreement; and (ix) to vote on any plan of
reorganization, arrangement or compromise or any proposal, file any proof of
claim, make other filings and make any arguments and motions in any Insolvency
Proceeding that are, in each case, not otherwise prohibited by the terms of this
Agreement.

 

21

 

 

Section 2.5.          Release of Liens.

 

(a)          In the event of (A) any private or public sale of all or any
portion of the BofA Facility Priority Collateral in connection with any Exercise
of Secured Creditor Remedies by the BofA Facility Agent or with the consent of
the BofA Facility Agent after the occurrence and during the continuance of a
BofA Facility Event of Default, or (B) any sale, transfer or other disposition
of all or any portion of the BofA Facility Priority Collateral (other than in
connection with a refinancing as described in Section 5.2(c)), so long as such
sale, transfer or other disposition is then permitted by the BofA Facility Loan
Documents and the GSO Loan Documents or consented to by the requisite BofA
Facility Lenders and the requisite GSO Lenders, the GSO Agent agrees, on behalf
of itself and the GSO Lenders that such sale, transfer or other disposition will
be free and clear of the Liens on such BofA Facility Priority Collateral
securing the GSO Obligations, and the GSO Agent’s and the GSO Secured Parties’
Liens with respect to the BofA Facility Priority Collateral so sold,
transferred, or disposed shall terminate and be automatically released without
further action concurrently with, and to the same extent as, the release of the
BofA Facility Secured Parties’ Liens on such BofA Facility Priority Collateral;
provided that, for the avoidance of doubt, the GSO Secured Parties’ Liens in
respect of the Proceeds of such BofA Facility Priority Collateral so sold,
transferred, or disposed shall continue to exist to the same extent, and with
the same relative priorities, as the BofA Facility Secured Parties’ Liens on
such Proceeds; and provided, further, that to the extent Proceeds are required
to repay obligations, such Proceeds shall be applied in accordance with Section
4.1. In furtherance of, and subject to, the foregoing, the GSO Agent agrees that
it will promptly execute any and all Lien releases or other documents reasonably
requested by the BofA Facility Agent in connection therewith. The GSO Agent
hereby appoints the BofA Facility Agent and any officer or duly authorized
person of the BofA Facility Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power of attorney to be
exercised if the GSO Agent does not take such action within ten (10) Business
Days after written notice, in the place and stead of the GSO Agent and in the
name of the GSO Agent or in the BofA Facility Agent’s own name, from time to
time, in the BofA Facility Agent’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including any financing
statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

(b)          In the event of (A) any private or public sale of all or any
portion of the GSO Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by the GSO Agent or with the consent of the GSO Agent
after the occurrence and during the continuance of a GSO Event of Default, or
(B) any sale, transfer or other disposition of all or any portion of the GSO
Priority Collateral (other than in connection with a refinancing as described in
Section 5.2(c)), so long as such sale, transfer or other disposition is then
permitted by the BofA Facility Loan Documents and the GSO Loan Documents or
consented to by the requisite BofA Facility Lenders and the requisite GSO
Lenders, the BofA Facility Agent agrees, on behalf of itself and the BofA
Facility Lenders that such sale, transfer or other disposition will be free and
clear of the Liens on such GSO Priority Collateral securing the BofA Facility
Obligations, and the BofA Facility Agent’s and the BofA Facility Secured
Parties’ Liens with respect to the GSO Priority Collateral so sold, transferred,
or disposed shall terminate and be automatically released without further action
concurrently with, and to the same extent as, the release of the GSO Secured
Parties’ Liens on such GSO Priority Collateral; provided that, for the avoidance
of doubt, the BofA Facility Secured Parties’ Liens in respect of the Proceeds of
such GSO Priority Collateral so sold, transferred, or disposed shall continue to
exist to the same extent, and with the same relative priorities, as the GSO
Secured Parties’ Liens on such Proceeds; and provided, further, that such
Proceeds shall be applied in accordance with Section 4.2. In furtherance of, and
subject to, the foregoing, the BofA Facility Agent agrees that it will promptly
execute any and all Lien releases or other documents reasonably requested by the
GSO Agent in connection therewith. The BofA Facility Agent hereby appoints the
GSO Agent and any officer or duly authorized person of the BofA Facility Agent,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power of attorney to be exercised if the BofA Facility Agent
does not take such action within ten (10) Business Days after written notice, in
the place and stead of the BofA Facility Agent and in the name of the BofA
Facility Agent or in the GSO Agent’s own name, from time to time, in the GSO
Agent’s sole discretion, for the purposes of carrying out the terms of this
paragraph, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary or desirable to accomplish
the purposes of this paragraph, including any financing statements,
endorsements, assignments, releases or other documents or instruments of
transfer (which appointment, being coupled with an interest, is irrevocable).

 

22

 

 

Section 2.6.          No New Liens. (a) Until the date upon which the Discharge
of BofA Facility Obligations shall have occurred, the parties hereto agree that
no GSO Secured Party shall acquire or hold any Lien (other than any judgment
lien as set forth in Section 2.3(c) above) on any assets of any Loan Party
securing any GSO Obligation which assets are not also subject to the Lien of the
BofA Facility Agent under the BofA Facility Loan Documents. If any GSO Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on any
assets of any Loan Party securing any GSO Obligation which assets are not also
subject to the Lien of the BofA Facility Agent under the BofA Facility Loan
Documents, then the GSO Agent (or the relevant GSO Secured Party) shall, without
the need for any further consent of any other GSO Secured Party, the Borrower or
any Guarantor and notwithstanding anything to the contrary in any other GSO Loan
Document, be deemed to also hold and have held such Lien as agent or bailee for
the benefit of the BofA Facility Agent as security for the BofA Facility
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify the BofA Facility Agent in writing of the existence of such
Lien.

 

(b)          Until the date upon which the Discharge of GSO Obligations shall
have occurred, the parties hereto agree that no BofA Facility Secured Party
shall acquire or hold any Lien (other than any judgment lien as set forth in
Section 2.4(c) above) on any assets of any Loan Party securing any BofA Facility
Obligation which assets are not also subject to the Lien of the GSO Agent under
the GSO Loan Documents. If any BofA Facility Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Loan Party
securing any BofA Facility Obligation which assets are not also subject to the
Lien of the GSO Agent under the GSO Loan Documents, then the BofA Facility Agent
(or the relevant BofA Facility Secured Party) shall, without the need for any
further consent of any other BofA Facility Secured Party, the Borrower or any
Guarantor and notwithstanding anything to the contrary in any other BofA Loan
Document be deemed to also hold and have held such Lien as agent or bailee for
the benefit of the GSO Agent as security for the GSO Obligations (subject to the
Lien Priority and other terms hereof) and shall promptly notify the GSO Agent in
writing of the existence of such Lien.

 

Section 2.7.          Waiver of Marshalling.

 

Until the Discharge of BofA Facility Obligations, the GSO Agent, on behalf of
itself and the GSO Secured Parties, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the BofA Priority Collateral or any other similar
rights a junior secured creditor may have under applicable law.

 

23

 

 

Until the Discharge of GSO Obligations, the BofA Facility Agent, on behalf of
itself and the BofA Facility Secured Parties, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the GSO Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

ARTICLE 3.

ACTIONS OF THE PARTIES

 

Section 3.1.          Certain Actions Permitted. The GSO Agent and the BofA
Facility Agent may make such demands or file such claims in respect of the GSO
Obligations or the BofA Facility Obligations, as applicable, as are necessary to
prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders, or rules of procedure at any time.
Nothing in this Agreement shall prohibit the receipt by the GSO Agent or any GSO
Secured Party of the payments of interest, principal and other amounts owed in
respect of the GSO Obligations so long as such receipt is not the direct or
indirect result of (a) the Exercise of any Secured Creditor Remedies or any
other exercise by the GSO Agent or any GSO Secured Party of rights or remedies
as a secured creditor (including set-off) with respect to the BofA Facility
Priority Collateral, (b) the enforcement of any Lien held by the GSO Agent or
any GSO Secured Party in contravention of this Agreement or (c) the violation of
the limitations set forth in the BofA Credit Agreement as in effect on the date
hereof. Nothing in this Agreement shall prohibit the receipt by the BofA
Facility Agent or any BofA Facility Secured Party of the payments of interest,
principal and other amounts owed in respect of the BofA Facility Obligations.

 

Section 3.2.          Agent for Perfection. The BofA Facility Agent, for and on
behalf of itself and each BofA Facility Secured Party, and the GSO Agent, for
and on behalf of itself and each GSO Secured Party acknowledges and agrees to
hold all Control Collateral in its possession, custody, or control (or in the
possession, custody, or control of agents or bailees for the BofA Facility Agent
or GSO Agent, as applicable) as agent for the benefit of, and on behalf of, the
other Agent and the other Secured Parties solely for the purpose of perfecting
the security interest granted to such other Agent in such Control Collateral,
subject to the terms and conditions of this Section 3.2. None of the Agents or
the Secured Parties shall have any obligation whatsoever to the other Agent or
the other Secured Parties to assure that the Collateral is genuine or owned by
the Borrower, any Guarantor, or any other Person or to preserve rights or
benefits of any Person. The duties or responsibilities of each Agent under this
Section 3.2 are and shall be limited solely to holding or maintaining control of
the Control Collateral as agent for the other Agent for purposes of perfecting
the Lien held by such other Agent. The Agents are not and shall not be deemed to
be a fiduciary of any kind for any Secured Parties or any other Person.

 

24

 

 

Section 3.3.          Sharing of Information and Access; Notices of Default.

 

(a)          In the event that the BofA Facility Agent shall, in the exercise of
its rights under the BofA Facility Security Documents or otherwise, receive
possession or control of any books and records of any Loan Party which contain
information identifying or pertaining to the Collateral, the BofA Facility Agent
shall, upon request from the GSO Agent and as promptly as practicable
thereafter, either make available to the GSO Agent such books and records for
inspection and duplication or provide to the GSO Agent copies thereof. In the
event that the GSO Agent shall, in the exercise of its rights under the GSO
Security Documents or otherwise, receive possession or control of any books and
records of any Loan Party which contain information identifying or pertaining to
any of the Collateral, the GSO Agent shall, upon request from the BofA Facility
Agent and as promptly as practicable thereafter, either make available to the
BofA Facility Agent such books and records for inspection and duplication or
provide the BofA Facility Agent copies thereof.

 

(b)          Each Agent shall give to the other Agent concurrently with the
giving thereof to any Loan Party (a) a copy of any written notice by such Agent
of an BofA Facility Event of Default or a GSO Event of Default, as the case may
be, or a written notice of demand for payment from any Loan Party and (b) a copy
of any written notice sent by such Agent to any Loan Party stating such Agent’s
intention to Exercise of any Secured Creditors’ Remedies or to exercise any
other material enforcement rights or remedies against such Loan Party, including
written notice pertaining to any foreclosure on all or any material part of its
Liens or other judicial or non-judicial remedy in respect thereof, and any legal
process served or filed in connection therewith; provided that the failure of
any Agent to give such required notice shall not result in any liability to such
Agent or affect the enforceability of any provision of this Agreement, including
the relative priorities of the Liens of the Agents and Secured Parties as
provided herein, and shall not affect the validity or effectiveness of any such
notice as against any Loan Party or of any action taken pursuant to such notice
or in relation to the events giving rise thereto; provided, further, that the
foregoing shall not in any way impair any claims that any Agent may have against
the other Agent as a result of any failure of such Agent to provide any notice
in connection with a foreclosure against the Collateral by such Agent as
required under applicable law.

 

(c)          Upon the written request of the GSO Agent, the BofA Facility Agent
shall promptly provide to the GSO Agent copies of all collateral reports,
appraisals and results of field examinations that it receives. Prior to the
Payment of Maximum BofA Facility Amount, the BofA Facility Agent agrees that in
the event it does not arrange for at least one appraisal of the trade names and
brands and other Intellectual Property of the Loan Parties during any
twelve-month period, the GSO Agent shall have the right to direct the BofA
Facility Agent in writing to engage Hilco Appraisal Services or other appraisers
reasonably acceptable to the BofA Facility Agent and the GSO Agent to conduct
such appraisal, and the BofA Facility Agent agrees to promptly commence such
engagement; provided that to the extent the BofA Facility Agent does not engage
an appraiser to conduct such appraisal, the GSO Agent may engage an appraiser on
behalf of the BofA Facility Agent. In addition, in the event that the GSO Agent
requires a second appraisal of the trade names and brands and other Intellectual
Property of the Loan Parties during any such twelve-month period, the GSO Agent
shall have the right to direct the BofA Facility Agent in writing to engage
Hilco Appraisal Services or other appraisers reasonably acceptable to the BofA
Facility Agent and the GSO Agent to conduct such appraisal, and the BofA
Facility Agent agrees to promptly commence such engagement. The parties hereby
acknowledge that the BofA Facility Agent’s obligations under this Section 3.3(c)
are subject to the Loan Parties’ compliance with their respective obligations
under the BofA Credit Agreement (including as to cooperation with the BofA
Facility Agent) with respect to such appraisals and examinations.

 

25

 

 

Section 3.4.          Insurance. Proceeds of Collateral include insurance
proceeds and, therefore, the Lien Priority shall govern the ultimate disposition
of casualty insurance proceeds. The BofA Facility Agent and the GSO Agent shall
each be named as additional insured or loss payee, as applicable, with respect
to all insurance policies relating to the Collateral. Prior to the Payment of
Maximum BofA Facility Amount, the BofA Facility Agent shall have the sole and
exclusive right, as against the GSO Agent, to adjust settlement of insurance
claims with respect to the BofA Facility Priority Collateral in a commercially
reasonable manner. After the Payment of Maximum BofA Facility Amount but prior
to the Payment of Maximum GSO Facility Amount, the GSO Agent shall have the sole
and exclusive right, as against the BofA Facility Agent, to adjust settlement of
insurance claims with respect to the BofA Facility Priority Collateral in a
commercially reasonable manner. After the Payment of Maximum GSO Facility
Amount, the BofA Facility Agent shall have the sole and exclusive right, as
against the GSO Agent, to adjust settlement of insurance claims with respect to
the BofA Facility Priority Collateral in a commercially reasonable manner. Prior
to the Payment of Maximum GSO Facility Amount, the GSO Agent shall have the sole
and exclusive right, as against the BofA Facility Agent, to adjust settlement of
insurance claims with respect to the GSO Priority Collateral in a commercially
reasonable manner. After the Payment of Maximum GSO Facility Amount but prior to
the Payment of Maximum BofA Facility Amount, the BofA Facility Agent shall have
the sole and exclusive right, as against the GSO Agent, to adjust settlement of
insurance claims with respect to the GSO Priority Collateral in a commercially
reasonable manner. After the Payment of Maximum BofA Facility Amount, the GSO
Agent shall have the sole and exclusive right, as against the BofA Facility
Agent, to adjust settlement of insurance claims with respect to the GSO Priority
Collateral in a commercially reasonable manner. Upon the receipt of any proceeds
of insurance by the BofA Facility Agent or the GSO Agent, such proceeds shall be
remitted to the BofA Facility Agent and applied as set forth in Section 4.1 or
Section 4.2 hereof, as applicable. Each Agent hereby appoints the other Agent
and any officer or duly authorized person of such other Agent, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney to make any endorsements as agent for the BofA Facility Agent
or GSO Agent, as applicable, or any such other Secured Parties; provided that
such appointment shall be exercised only if an Agent does not make such
endorsement within ten (10) Business Days after written notice.

 

Section 3.5.          No Additional Rights For the Loan Parties Hereunder. If
any BofA Facility Secured Party or GSO Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, the Loan Parties shall not
be entitled to use such violation as a defense to any action by any BofA
Facility Secured Party or GSO Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any BofA Facility
Secured Party or GSO Secured Party.

 

26

 

 

Section 3.6.          Payments Over.

 

(a)          So long as the Discharge of BofA Facility Obligations has not
occurred, any BofA Facility Priority Collateral or Proceeds thereof received by
the GSO Agent or any GSO Secured Parties in connection with the Exercise of
Secured Creditor Remedies or any other exercise of any right or remedy
(including set off) relating to the BofA Facility Priority Collateral shall be
segregated and held in trust and forthwith paid over to the BofA Facility Agent
in the same form as received, with any necessary endorsements for application in
accordance with the provisions of Section 4.1 hereof or as a court of competent
jurisdiction may otherwise direct; provided that after Payment of Maximum BofA
Facility Amount, the GSO Agent may retain such Proceeds for application to the
Maximum GSO Facility Amount until Payment of Maximum GSO Facility Amount has
occurred. The GSO Agent hereby appoints the BofA Facility Agent and any officer
or duly authorized person of the BofA Facility Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney to make any endorsements as agent for the GSO Agent or any
such other GSO Secured Parties; provided that such appointment shall be
exercised only if the GSO Agent does not make such endorsement within ten (10)
Business Days after written notice.

 

(b)          So long as the Discharge of GSO Obligations has not occurred, any
GSO Priority Collateral or Proceeds thereof received by the BofA Facility Agent
or any BofA Facility Secured Parties in connection with the Exercise of Secured
Creditor Remedies or any other exercise of any right or remedy (including set
off) relating to the GSO Priority Collateral shall be segregated and held in
trust and forthwith paid over to the GSO Agent in the same form as received,
with any necessary endorsements for application in accordance with the
provisions of Section 4.2 hereof or as a court of competent jurisdiction may
otherwise direct; provided that after Payment of Maximum GSO Facility Amount,
the BofA Facility Agent may retain such Proceeds for application to the Maximum
BofA Facility Amount until Payment of Maximum BofA Facility Amount has occurred.
The BofA Facility Agent hereby appoints the GSO Agent and any officer or duly
authorized person of the GSO Agent, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power of attorney to make any
endorsements as agent for the BofA Facility Agent or any such other BofA
Facility Secured Parties; provided that such appointment shall be exercised only
if the BofA Facility Agent does not make such endorsement within ten (10)
Business Days after written notice.

 

Section 3.7.          Revolving Nature of Certain BofA Facility Obligations.

 

The GSO Agent, for and on behalf of itself and the GSO Secured Parties,
expressly acknowledges and agrees that (i) the BofA Credit Agreement includes a
revolving commitment, that in the ordinary course of business the BofA Facility
Agent and the BofA Facility Lenders will apply payments and make advances
thereunder, and that no application of any Collateral or the release of any Lien
by the BofA Facility Agent upon any portion of the Collateral in connection with
a permitted disposition by the Loan Parties under the BofA Credit Agreement
shall constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the BofA Facility Obligations that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the BofA Facility Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of the BofA
Facility Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the GSO Secured Parties and without affecting
the provisions hereof; and (iii) all Collateral received by the BofA Facility
Agent may be applied, reversed, reapplied or credited, in whole or in part, to
the BofA Facility Obligations at any time. The Lien Priority shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of either the BofA Facility Obligations or the GSO Obligations,
or any portion thereof.

 

27

 

 

Section 3.8.          Legends. The BofA Facility Agent acknowledges with respect
to the BofA Facility Security Documents, on the one hand, and the GSO Agent
acknowledges with respect to the GSO Security Documents, on the other hand, that
such documents will contain the following legend:

 

Intercreditor Agreement. Notwithstanding anything herein to the contrary, the
security interest granted to the Agent, for the benefit of the Loan Parties,
herein and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.

 

ARTICLE 4.

APPLICATION OF PROCEEDS

 

Section 4.1.          Application of Proceeds of BofA Facility Priority
Collateral.

 

The BofA Facility Agent and the GSO Agent hereby agree that all BofA Facility
Priority Collateral and all Proceeds thereof received by either of them (i) in
connection with any Exercise of Secured Creditor Remedies with respect to the
BofA Facility Priority Collateral, (ii) in connection with the exercise of any
right or remedy (including set off) relating to the BofA Facility Priority
Collateral, or (iii) following the commencement of any Insolvency Proceeding, in
each case, shall be applied,

 

first, to the payment of reasonable costs and expenses of the BofA Facility
Agent,

 

second, to the payment of the BofA Facility Obligations (other than the Excess
BofA Facility Obligations) in accordance with the BofA Facility Loan Documents
until the Discharge of BofA Facility Obligations (other than the Excess BofA
Facility Obligations) shall have occurred;

 

third, to the payment of the GSO Obligations (other than the Excess GSO
Obligations) in accordance with the GSO Loan Documents until the Discharge of
GSO Obligations (other than the Excess GSO Obligations) shall have occurred,

 

fourth, to the payment of the Excess BofA Facility Obligations in accordance
with the BofA Facility Loan Documents until the Discharge of BofA Facility
Obligations shall have occurred,

 



28

 

 

fifth, to the payment of the Excess GSO Obligations in accordance with the GSO
Loan Documents until the Discharge of GSO Obligations shall have occurred, and

 

sixth, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

 

Section 4.2.          Application of Proceeds of GSO Priority Collateral.

 

The BofA Facility Agent and the GSO Agent hereby agree that all GSO Priority
Collateral and all Proceeds thereof received by either of them (i) in connection
with any Exercise of Secured Creditor Remedies with respect to the GSO Priority
Collateral, or (ii) in connection with the exercise of any right or remedy
(including set off) relating to the GSO Priority Collateral, in each case, shall
be applied,

 

first, to the payment of reasonable costs and expenses of the GSO Agent,

 

second, to the extent that the BofA Facility Obligations (other than Excess BofA
Obligations) have not been paid in full in cash, all Proceeds realized from the
Capital Stock constituting GSO Priority Collateral shall be applied in
accordance with the provisions of Section 4.1 until all BofA Facility
Obligations (other than Excess BofA Obligations) have been paid in full,

 

third, with respect to Proceeds other than from such Capital Stock, to the
payment of the GSO Obligations (other than the Excess GSO Obligations) in
accordance with the GSO Loan Documents until the Discharge of GSO Obligations
(other than the Excess GSO Obligations) shall have occurred;

 

fourth, with respect to Proceeds other than from such Capital Stock, to the
payment of the BofA Facility Obligations (other than the Excess BofA Facility
Obligations) in accordance with the BofA Facility Loan Documents until the
Discharge of BofA Facility Obligations (other than the Excess BofA Facility
Obligations) shall have occurred,

 

fifth, with respect to Proceeds other than from such Capital Stock, to the
payment of the Excess GSO Obligations in accordance with the GSO Loan Documents
until the Discharge of GSO Obligations shall have occurred,

 

sixth, with respect to Proceeds other than from such Capital Stock, to the
payment of the Excess BofA Facility Obligations in accordance with the BofA
Facility Loan Documents until the Discharge of BofA Facility Obligations shall
have occurred, and

 

seventh, the balance, if any, to the Loan Parties or as a court of competent
jurisdiction may direct.

 

29

 

 

Section 4.3.          Turnover of Collateral After Discharge.

 

(a)          Upon the Payment of Maximum BofA Facility Amount, the BofA Facility
Agent shall deliver to the GSO Agent or shall execute such documents as the GSO
Agent may reasonably request (at the expense of the Borrower) to enable the GSO
Agent to have control over any Control Collateral constituting BofA Facility
Priority Collateral still in the BofA Facility Agent’s possession, custody, or
control in the same form as received with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct. Thereafter, upon the
Payment of Maximum GSO Facility Amount, the GSO Agent shall deliver to the BofA
Facility Agent or shall execute such documents as the BofA Facility Agent may
reasonably request (at the expense of the Borrower) to enable the BofA Facility
Agent to have control over any Control Collateral constituting BofA Facility
Priority Collateral still in the GSO Agent’s possession, custody, or control in
the same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct.

 

(b)          Upon the Payment of Maximum GSO Facility Amount, the GSO Agent
shall deliver to the BofA Facility Agent or shall execute such documents as the
BofA Facility Agent may reasonably request (at the expense of the Borrower) to
enable the BofA Facility Agent to have control over any Control Collateral
constituting GSO Priority Collateral still in the GSO Agent’s possession,
custody, or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.
Thereafter, upon the Payment of Maximum BofA Facility Amount, the BofA Facility
Agent shall deliver to the GSO Agent or shall execute such documents as the GSO
Agent may reasonably request (at the expense of the Borrower) to enable the GSO
Agent to have control over any Control Collateral constituting GSO Priority
Collateral still in the BofA Facility Agent’s possession, custody, or control in
the same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct.

 

Section 4.4.          Limited Obligation or Liability.

 

In exercising remedies, whether as a secured creditor or otherwise, no Agent
shall have any obligation or liability to the other Agent or to any Secured
Party regarding the adequacy of any Proceeds or for any action or omission,
except solely for an action or omission that breaches the express obligations
undertaken by such Agent under the terms of this Agreement. Notwithstanding
anything to the contrary herein contained, none of the Parties hereto waives any
claim that it may have against a Secured Party on the grounds that any sale,
transfer or other disposition by the Secured Party was not commercially
reasonable in every respect as required by the Uniform Commercial Code.

 

Section 4.5.          Specific Performance. Each of the BofA Facility Agent and
the GSO Agent is hereby authorized to demand specific performance of this
Agreement, whether or not the Borrower or any Guarantor shall have complied with
any of the provisions of any of the Loan Documents, at any time when the other
Party shall have failed to comply with any of the provisions of this Agreement
applicable to it. Each of the BofA Facility Agent, for and on behalf of itself
and the BofA Facility Secured Parties, and the GSO Agent, for and on behalf of
itself and the GSO Secured Parties, hereby irrevocably waives any defense based
on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

 

30

 

 

ARTICLE 5.

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1.          Notice of Acceptance and Other Waivers.

 

(a)          All BofA Facility Obligations at any time made or incurred by the
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the GSO Agent, on behalf of itself and the GSO
Secured Parties, hereby waives notice of acceptance, or proof of reliance by the
BofA Facility Agent or any BofA Facility Secured Party of this Agreement, and
notice of the existence, increase, renewal, extension, accrual, creation, or
non-payment of all or any part of the BofA Facility Obligations. All GSO
Obligations at any time made or incurred by the Borrower or any Guarantor shall
be deemed to have been made or incurred in reliance upon this Agreement, and the
BofA Facility Agent, on behalf of itself and the BofA Facility Secured Parties,
hereby waives notice of acceptance, or proof of reliance, by the GSO Agent or
any GSO Secured Party of this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
GSO Obligations.

 

(b)          None of the BofA Facility Agent, any BofA Facility Secured Party,
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement. If the BofA
Facility Agent or any BofA Facility Secured Party otherwise should exercise any
of its contractual rights or remedies under any BofA Facility Loan Documents
(subject to the terms and conditions hereof), neither the BofA Facility Agent
nor any BofA Facility Secured Party shall have any liability whatsoever to the
GSO Agent or any GSO Secured Party as a result of such action, omission, or
exercise (so long as any such exercise does not breach the terms and provisions
of this Agreement). The BofA Facility Agent and the BofA Facility Secured
Parties shall be entitled to manage and supervise their loans under any BofA
Credit Agreement and any of the other BofA Facility Loan Documents as they may,
in their sole discretion, deem appropriate, and may manage their loans without
regard to any rights or interests that the GSO Agent or any of the GSO Secured
Parties have in the Collateral, except as otherwise expressly set forth in this
Agreement. Subject to Section 4.3, the GSO Agent, on behalf of itself and the
GSO Secured Parties, agrees that neither the BofA Facility Agent nor any BofA
Facility Secured Party shall incur any liability as a result of a sale, lease,
license, application, or other disposition of all or any portion of the
Collateral or Proceeds thereof, pursuant to the BofA Facility Loan Documents, so
long as such disposition is conducted in accordance with applicable law and does
not breach the provisions of this Agreement.

 

31

 

 

(c)          None of the GSO Agent, any GSO Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
for failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement. If the GSO Agent or any GSO
Secured Party otherwise should exercise any of its contractual rights or
remedies under any GSO Loan Documents (subject to the terms and conditions
hereof), neither the GSO Agent nor any GSO Secured Party shall have any
liability whatsoever to the BofA Facility Agent or any BofA Facility Secured
Party as a result of such action, omission, or exercise (so long as any such
exercise does not breach the terms and provisions of this Agreement). The GSO
Agent and the GSO Secured Parties shall be entitled to manage and supervise
their loans under any GSO Credit Agreement and any of the other GSO Loan
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans without regard to any rights or interests that the BofA
Facility Agent or any of the BofA Facility Secured Parties have in the
Collateral, except as otherwise expressly set forth in this Agreement. Subject
to Section 4.3, the BofA Facility Agent, on behalf of itself and the BofA
Facility Secured Parties, agrees that neither the GSO Agent nor any GSO Secured
Party shall incur any liability as a result of a sale, lease, license,
application, or other disposition of all or any portion of the Collateral or
Proceeds thereof, pursuant to the GSO Loan Documents, so long as such
disposition is conducted in accordance with applicable law and does not breach
the provisions of this Agreement.

 

Section 5.2.          Modifications to BofA Documents and GSO Documents.

 

(a)          The BofA Facility Agent and the BofA Facility Secured Parties may
at any time and from time to time and without the consent of or notice to the
GSO Agent or any GSO Secured Party, without incurring any liability to the GSO
Agent or any GSO Secured Party and without impairing or releasing any rights or
obligations hereunder or otherwise, amend, restate, supplement, modify, waive,
substitute, renew, refinance, or replace any or all of the BofA Facility Loan
Documents; provided, however, that without the consent of the GSO Agent, the
BofA Facility Secured Parties shall not amend, restate, supplement, modify,
waive, substitute, renew, refinance or replace any or all of the BofA Facility
Loan Documents to:

 

(1)         increase the sum of the then outstanding aggregate principal amount
of the loans made under the BofA Credit Agreement in excess of the amount of the
Maximum BofA Facility Amount;

 

(2)         increase the rates of interest set forth in the definition of
“Applicable Margin” as defined in the BofA Credit Agreement by more than 2.00%
per annum at any level of the pricing grid applicable thereto (other than any
increase occurring because of fluctuations in underlying rate indices or the
imposition of the Default Rate), or increase the Default Rate by more than 2.00%
per annum above the rate applicable thereto (other than any increase occurring
because of fluctuations in underlying rate indices);

 

(3)         shorten the scheduled maturity of the BofA Facility Obligations;

 

(4)         require any mandatory prepayments or scheduled repayments of the
BofA Facility Obligations except as provided in the BofA Facility Loan Documents
as in effect on the date hereof or, other than a result of the occurrence of an
Event of Default under the BofA Facility Loan Documents, require that any
payment on the BofA Facility Obligations be made earlier than the date
originally scheduled for such payment;

 

32

 

 

(5)         change any conditions, covenants, defaults or events of default
thereunder that expressly restricts any Loan Party from making payments of the
GSO Obligations that would otherwise be permitted under the BofA Credit
Agreement as in effect on the date hereof;

 

(6)         amend the provisions of the BofA Credit Agreement (including
Sections 2.04(d), 2.14, 2.16 or 6.17 thereof) to the extent such amendment would
have the effect of making more credit available to the Borrower in excess of the
amount of the Maximum BofA Facility Amount; or

 

(7)         make any other amendment or modification in contravention of this
Agreement

 

(b)          The GSO Agent and the GSO Secured Parties may at any time and from
time to time and without consent of or notice to the BofA Facility Secured
Parties, without incurring any liability to the BofA Facility Secured Parties
and without impairing or releasing any rights or obligations hereunder or
otherwise, amend, restate, supplement, modify, waive, substitute, renew,
refinance or replace any or all of the GSO Loan Documents; provided, however,
that without the consent of the BofA Facility Agent, the GSO Agent and the GSO
Secured Parties shall not amend, restate, supplement, modify, waive, substitute,
renew, refinance or replace any or all of the GSO Loan Documents to:

 

(1)         increase the aggregate outstanding principal amount of the GSO
Obligations in excess of the amount of the Maximum GSO Facility Amount;

 

(2)         increase the rate of interest set forth in Section 2.05 of the GSO
Credit Agreement by more than 2.00% per annum (other than any increase occurring
because of fluctuations in underlying rate indices or the imposition of the
Default Rate) or increase the percentage with respect to the Default Rate by
more than 2.00% per annum above the rate applicable thereto on the date hereof;

 

(3)         shorten the scheduled maturity of the GSO Obligations;

 

(4)         require any mandatory prepayments or scheduled repayments of the GSO
Obligations except as provided in the GSO Loan Documents as in effect on the
date hereof or require that any payment on the GSO Obligations be made earlier
than the date originally scheduled for such payment;

 

(5)         change any conditions, covenants, defaults or events of default
thereunder that expressly restricts any Loan Party from making payments of the
BofA Facility Obligations that would otherwise be permitted under the GSO Loan
Documents as in effect on the date hereof;

 

(6)         amend the provisions the GSO Credit Agreement (including Section
2.14 thereof), to the extent such amendment would have the effect of making more
credit available to the Borrower in excess of the amount of the Maximum GSO
Facility Amount; or

 

33

 

 

(7)         make any other amendment or modification in contravention of this
Agreement.

 

(c)          Subject to Sections 5.2(a) and (b) above, the BofA Facility
Obligations and the GSO Obligations may be refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refinancing transaction under any BofA Loan Document or
any GSO Loan Document) of the BofA Facility Agent, the BofA Facility Secured
Parties, the GSO Agent or the GSO Secured Parties, as the case may be, all
without affecting the Lien Priority provided for herein or the other provisions
hereof, provided, however, that the holders of such refinancing indebtedness (or
an authorized agent or trustee on their behalf) bind themselves in writing to
the terms of this Agreement pursuant to such documents or agreements (including
amendments or supplements to this Agreement) as the BofA Facility Agent or the
GSO Agent, as the case may be, shall reasonably request and in form and
substance reasonably acceptable to the BofA Facility Agent or the GSO Agent, as
the case may be, and any such refinancing transaction shall be in accordance
with any applicable provisions of both the BofA Facility Loan Documents and the
GSO Loan Documents (to the extent such documents survive the refinancing).

 

Section 5.3.          Reinstatement and Continuation of Agreement.

 

(a)          If the BofA Facility Agent or any BofA Facility Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of the Borrower, any Guarantor, or any other Person any payment
made in satisfaction of all or any portion of the BofA Facility Obligations (a
“BofA Recovery”), then the BofA Facility Obligations shall be reinstated to the
extent of such BofA Recovery. If this Agreement shall have been terminated prior
to such BofA Recovery, this Agreement shall be reinstated in full force and
effect in the event of such BofA Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement, but such reinstatement shall not impose
an obligation on the GSO Agent or GSO Secured Parties to disgorge payments
received by the GSO Agent prior to such reinstatement, including from the
Proceeds of Collateral, in accordance with the terms of Section 4.1 hereof. All
rights, interests, agreements, and obligations of the BofA Facility Agent, the
GSO Agent, the BofA Facility Secured Parties, and the GSO Secured Parties under
this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against the Borrower or any
Guarantor or any other circumstance which otherwise might constitute a defense
available to, or a discharge of the Borrower or any Guarantor in respect of the
BofA Facility Obligations or the GSO Obligations. No priority or right of the
BofA Facility Agent or any BofA Facility Secured Party shall at any time be
prejudiced or impaired in any way by any act or failure to act on the part of
the Borrower or any Guarantor or by the noncompliance by any Person with the
terms, provisions, or covenants of any of the BofA Facility Loan Documents,
regardless of any knowledge thereof which the BofA Facility Agent or any BofA
Facility Secured Party may have.

 

34

 

 

(b)          If the GSO Agent or any GSO Secured Party is required in any
Insolvency Proceeding or otherwise to turn over or otherwise pay to the estate
of the Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the GSO Obligations (a “GSO Recovery”),
then the GSO Obligations shall be reinstated to the extent of such GSO Recovery.
If this Agreement shall have been terminated prior to such GSO Recovery, this
Agreement shall be reinstated in full force and effect in the event of such GSO
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement, but such reinstatement shall not impose an obligation on the BofA
Facility Agent or BofA Facility Secured Parties to disgorge payments received by
the BofA Facility Agent prior to such reinstatement, including from the Proceeds
of Collateral, in accordance with the terms of Section 4.1 hereof. All rights,
interests, agreements, and obligations of the BofA Facility Agent, the GSO
Agent, the BofA Facility Secured Parties, and the GSO Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against the Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of the Borrower or any Guarantor in respect of the BofA Facility
Obligations or the GSO Obligations. No right of the GSO Agent or any GSO Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of the Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the GSO Loan Documents, regardless of any knowledge thereof which the GSO Agent
or any GSO Secured Party may have.

 

ARTICLE 6.

INSOLVENCY PROCEEDINGS

 

Section 6.1.          DIP Financing.

 

(a)          If the Borrower or any Guarantor shall be subject to any Insolvency
Proceeding at any time prior to Payment of Maximum BofA Facility Amount, and the
BofA Facility Agent or the BofA Facility Secured Parties shall seek to provide
the Borrower or any Guarantor with, or consent to a third party providing, any
financing under Section 364 of the Bankruptcy Code or consent to any order for
the use of cash collateral constituting Collateral under Section 363 of the
Bankruptcy Code (each, a “DIP Financing”), with such DIP Financing to be secured
by all or any portion of the Collateral (including assets that, but for the
application of Section 552 of the Bankruptcy Code (or any similar provision of
any foreign Debtor Relief Laws) would be Collateral), then the GSO Agent, on
behalf of itself and the GSO Secured Parties, agrees that it will raise no
objection and will not support any objection to such DIP Financing or use of
cash collateral or to the Liens securing the same on any grounds, including a
failure to provide “adequate protection” for the Liens of the GSO Agent securing
the GSO Obligations (and will not request any adequate protection solely as a
result of such DIP Financing or use of cash collateral except as permitted by
Section 6.3(b)(i) and will not offer or support any debtor-in-possession
financing which would compete with such DIP Financing), so long as (i) the GSO
Agent retains its Lien on the Collateral to secure the GSO Obligations (in each
case, including Proceeds thereof arising after the commencement of the case
under any Debtor Relief Laws) with the same priority that existed prior to the
commencement of the Insolvency Proceeding, (ii) the additional amount advanced
against the BofA Facility Priority Collateral pursuant to any such DIP Financing
does not exceed the greater of (i) $10,000,000 and (ii) an amount which would
cause the Loan to Value Ratio to be increased by not more than five (5%) percent
from the then existing Loan to Value Ratio (iii) all Liens on the Collateral
securing any such DIP Financing shall be senior to or on a parity with the Liens
of the BofA Facility Agent and the BofA Facility Secured Parties securing the
BofA Facility Obligations on the Collateral; (iv) the non-default interest rate
with respect to the DIP Financing is no more than 2.00% above the rate in effect
immediately prior to the commencement of the Insolvency Proceeding and the
default rate for such DIP Financing is no greater than 2.00% in excess of such
non-default rate, (v) the closing fees with respect to the DIP Financing are no
more than 1.50% of the maximum principal amount of the DIP Financing; (vi) the
DIP Financing does not compel any Borrower or any Guarantor to seek confirmation
of a specific plan of reorganization for which all or substantially all of the
material terms are set forth in the DIP Financing documentation, (vii) the DIP
Financing documentation or cash collateral order does not expressly require the
liquidation of all of the Collateral prior to a default under the DIP Financing
documentation or cash collateral order (it being agreed that the DIP Facility
may require that certain of the Collateral be liquidated within a specified time
period; provided, further, nothing herein shall prevent the GSO Agent or the GSO
Secured Parties from (x) objecting to any provision in any DIP Financing
relating to any provision or content of a plan or reorganization to the extent
that such objection is not inconsistent with the terms of this Agreement, or (y)
objecting to any agreement or arrangements that require a specific treatment of
the claim in the Insolvency Proceeding for purposes of a plan of reorganization
or contravene the terms of this Agreement in any material respect; provided that
if the GSO Agent and the GSO Secured Parties exercise the purchase option set
forth in Article 7 hereof with respect to the BofA Facility Obligations, the
BofA Facility Agent agrees, on behalf of the BofA Facility Secured Parties, that
the BofA Facility Agent and the BofA Facility Secured Parties shall not seek to
provide the Borrower or any Guarantor with a DIP Financing following such
purchase.

 

35

 

 

(b)          Notwithstanding the provisions of Section 6.1(a), if the BofA
Facility Agent or some or all of the BofA Facility Secured Parties (i) do not
offer to provide DIP Financing to the Borrower and/or the Guarantors; or (ii)
propose to provide DIP Financing not conforming with the provisions of Section
6.1(a), the GSO Agent and some or all of the GSO Secured Parties may propose to
provide (or support any other Person in providing) DIP Financing in lieu of, or
competition with, the BofA Facility Agent and the BofA Facility Secured Parties,
provided that any such DIP Financing shall be subject to the same limitations
set forth in Section 6.1(a), shall be in conformity with the provisions of
Section 5.2(b) and the other provisions of this Agreement, and shall not seek to
prime the Lien of the BofA Facility Agent and the BofA Facility Secured Parties.

 

(c)          All Liens granted to the BofA Facility Agent or the GSO Agent in
any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

 

Section 6.2.          Relief From Stay. Until the Payment of Maximum BofA
Facility Amount has occurred, the GSO Agent, on behalf of itself and the GSO
Secured Parties, agrees not to seek relief from the automatic stay or any other
stay in any Insolvency Proceeding in respect of any portion of the Collateral
without the BofA Facility Agent’s express written consent. In addition, neither
the BofA Facility Agent nor the GSO Agent shall seek any relief from the
automatic stay with respect to any Collateral without providing three (3) days’
prior written notice to the other, unless such period is agreed by both the BofA
Facility Agent and the GSO Agent to be modified or unless, with respect to the
BofA Facility Agent, it makes a good faith determination that either (A) the
Collateral will decline speedily in value or (B) the failure to take any action
will have a reasonable likelihood of endangering the BofA Facility Agent’s
ability to realize upon the Collateral.

 

36

 

 

Section 6.3.          No Contest; Adequate Protection.

 

(a)          The GSO Agent, on behalf of itself and the GSO Secured Parties,
agrees that, prior to the Discharge of BofA Facility Obligations, none of them
shall contest (or support any other Person contesting) (i) any request by the
BofA Facility Agent or any BofA Facility Secured Party for adequate protection
of its interest in the Collateral in compliance with the terms of this
Agreement, (ii) except as otherwise expressly provided herein, any proposed
provision of DIP Financing by the BofA Facility Agent and some or all of the
BofA Facility Secured Parties consistent with Section 6.1(a), or (iii) any
objection by the BofA Facility Agent or any BofA Facility Secured Party to any
motion, relief, action, or proceeding based on a claim by the BofA Facility
Agent or any BofA Facility Secured Party that its interests in the Collateral
are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as any Liens granted to the
BofA Facility Agent as adequate protection of its interests are subject to this
Agreement.

 

(b)          The BofA Facility Agent, on behalf of itself and the BofA Facility
Secured Parties, agrees that, prior to the Discharge of GSO Obligations, none of
them shall contest (or support any other Person contesting) (i) any request by
the GSO Agent or any GSO Secured Party for adequate protection of its interest
in the Collateral (unless in contravention of Section 6.1(a) above), (ii) except
as provided in Section 6.1(b), any proposed provision of DIP Financing by the
GSO Agent and some or all of the GSO Secured Parties, or (ii) any objection by
the GSO Agent or any GSO Secured Party to any motion, relief, action or
proceeding based on a claim by the GSO Agent or any GSO Secured Party that its
interests in the Collateral (unless in contravention of Section 6.1(a) above)
are not adequately protected (or any other similar request under any law
applicable to an Insolvency Proceeding), so long as (x) any Liens granted to the
GSO Agent as adequate protection of its interests are subject to this Agreement
and (y) any payments with respect to such adequate protection are limited to
payments of interest (without giving effect to any default rate of interest
under the GSO Credit Agreement) and reasonable attorneys fees and other
reasonable out of pocket expenses of the GSO Secured Parties and are not made
with the Proceeds from the Disposition of any Collateral (other than Equipment
constituting GSO Priority Collateral).

 

(c)          Notwithstanding the foregoing provisions in this Section 6.3, in
any Insolvency Proceeding, in the event that the BofA Facility Agent, on behalf
of itself or any of the BofA Facility Secured Parties, is granted adequate
protection with respect to the Collateral in the form of additional collateral
(even if such collateral is not of a type which would otherwise have constituted
Collateral), then the BofA Facility Agent, on behalf of itself and the BofA
Facility Secured Parties, agrees that the GSO Agent, on behalf of itself or any
of the GSO Secured Parties, may seek or request (and the BofA Facility Secured
Parties will not oppose such request) adequate protection with respect to its
interests in such Collateral in the form of a Lien on the same additional
collateral, which Lien will be subordinated to the Liens securing the BofA
Facility Obligations on the same basis as the other Liens of the GSO Agent on
the Collateral.

 

37

 

 

(d)          Neither the GSO Agent nor any GSO Secured Party shall oppose or
seek to challenge any claim by the BofA Facility Agent or any BofA Facility
Secured Party for allowance in any Insolvency Proceeding of BofA Facility
Obligations consisting of post-petition interest, fees or expenses to the extent
of the value of the Lien securing any BofA Facility Secured Party’s claim,
without regard to the existence of the Lien of the GSO Agent on behalf of the
GSO Secured Parties on the Collateral.

 

(e)          Neither the BofA Facility Agent nor any other BofA Facility Secured
Party shall oppose or seek to challenge any claim by the GSO Agent or any GSO
Secured Party for allowance in any Insolvency Proceeding of GSO Obligations
consisting of post-petition interest, fees or expenses to the extent of the
value of the Lien securing any GSO Secured Party’s claim.

 

Section 6.4.          Asset Sales.

 

(a)          The GSO Agent agrees, on behalf of itself and the GSO Secured
Parties, that it will not oppose any sale consented to by the BofA Facility
Agent of any BofA Facility Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under any law applicable to any
Insolvency Proceeding) so long as the Proceeds of such sale are applied in
accordance with this Agreement provided that (i) the BofA Facility Agent has
agreed to release the Liens securing the BofA Facility Obligations on such BofA
Facility Priority Collateral, (ii) the GSO Agent may request the Bankruptcy
Court in the Insolvency Proceeding to grant the GSO Agent a Lien in the excess
proceeds from such sale or disposition (and the BofA Facility Agent and the
other BofA Facility Secured Parties shall not object thereto), (iv) the GSO
Agent shall have had an opportunity to object to any bidding procedures motion
filed in the Insolvency Proceeding and the sale is conducted in compliance with
the bidding procedures approved by the Bankruptcy Court in such Insolvency
Proceeding, and (v) such motion does not impair the rights of the GSO Secured
Parties under Section 363(k) of the Bankruptcy Code.

 

(b)          The BofA Facility Agent agrees, on behalf of itself and the BofA
Facility Secured Parties, that it will not oppose any sale consented to by the
GSO Agent of any GSO Priority Collateral pursuant to Section 363(f) of the
Bankruptcy Code (or any similar provision under any law applicable to any
Insolvency Proceeding) so long as the Proceeds of such sale are applied in
accordance with this Agreement, provided that (i) the GSO Agent has agreed to
release the Liens securing the GSO Obligations on such GSO Priority Collateral,
(ii) the BofA Facility Agent may request the Bankruptcy Court in the Insolvency
Proceeding to grant the BofA Facility Agent a Lien in the excess proceeds from
such sale or disposition (and the GSO Agent and the other GSO Secured Parties
shall not object thereto), (iv) the BofA Facility Agent shall have had an
opportunity to object to any bidding procedures motion filed in the Insolvency
Proceeding and the sale is conducted in compliance with the bidding procedures
approved by the Bankruptcy Court in such Insolvency Proceeding, and (v) such
motion does not impair the rights of the BofA Facility Secured Parties under
Section 363(k) of the Bankruptcy Code.

 

38

 

 

Section 6.5.          Separate Grants of Security and Separate Classification.
Each GSO Secured Party and each BofA Facility Secured Party acknowledges and
agrees that (i) the grants of Liens pursuant to the BofA Facility Security
Documents and the GSO Security Documents constitute two separate and distinct
grants of Liens and (ii) because of, among other things, their differing rights
in the Collateral, the GSO Obligations are fundamentally different from the BofA
Facility Obligations and must be separately classified in any plan of
reorganization (or other plan of similar effect under any Debtor Relief Laws)
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the BofA Facility Secured Parties and the GSO Secured
Parties in respect of the Collateral constitute only one secured claim (rather
than separate classes of senior and junior secured claims), then the GSO Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of BofA Facility Obligation claims and GSO
Obligation claims against the Loan Parties, with the effect being that, to the
extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the GSO Secured Parties), the BofA Facility
Secured Parties shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest, fees, expense reimbursements
and other claims that are available from the Collateral before any distribution
is made in respect of the claims held by the GSO Secured Parties from the
Collateral, with the GSO Secured Parties hereby acknowledging and agreeing to
turn over to the BofA Facility Secured Parties amounts otherwise received or
receivable by them to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the aggregate
recoveries of the GSO Secured Parties.

 

Section 6.6.          Enforceability. The provisions of this Agreement are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.

 

Section 6.7.          BofA Facility Obligations Unconditional. All rights of the
BofA Facility Agent hereunder, and all agreements and obligations of the GSO
Agent and the Loan Parties (to the extent applicable) hereunder, shall remain in
full force and effect irrespective of any change in the time, place or manner of
payment of, or in any other term of, all or any portion of the BofA Facility
Obligations, or any amendment, waiver or other modification, whether by course
of conduct or otherwise, or any refinancing, replacement, refunding or
restatement of any BofA Loan Document, in each case, in accordance with the
terms hereof.

 

Section 6.8.          GSO Obligations Unconditional. All rights of the GSO Agent
hereunder, all agreements and obligations of the BofA Facility Agent and the
Loan Parties (to the extent applicable) hereunder, shall remain in full force
and effect irrespective of any change in the time, place or manner of payment
of, or in any other term of, all or any portion of the GSO Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any GSO
Loan Document, in each case, in accordance with the terms hereof.

 

Section 6.9.          Reorganization Securities. Subject to the ability of the
BofA Facility Secured Parties and the GSO Secured Parties, as applicable, to
support or oppose confirmation or approval of any plan of reorganization as
provided herein, if, in any Insolvency Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed pursuant to a plan of reorganization, both on account of BofA
Facility Obligations and on account of GSO Obligations, then, to the extent the
debt obligations distributed on account of the BofA Facility Obligations and on
account of the GSO Obligations are secured by Liens upon the same property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the debt
obligations so distributed and to the Liens securing such debt obligations and
the distribution of Proceeds thereof.

 

39

 

 

Section 6.10.         Rights as Unsecured Creditors. Except as expressly
provided in this Agreement, nothing contained herein shall affect the rights or
claims of any Agent or any Secured Party as an unsecured creditor in any
Insolvency Proceeding, and the Agents and the Secured Parties shall retain all
such rights and claims (it being understood that the Secured Parties may not
directly or indirectly exercise rights as an unsecured creditor which such
Secured Party is expressly prohibited from exercising as a secured creditor
hereunder).

 

ARTICLE 7.

PURCHASE OPTION

 

Section 7.1.          Right to Purchase. Upon the occurrence and during the
continuation of a Triggering Event, any one or more of the GSO Lenders (acting
in their individual capacity or through one or more affiliates) shall have the
right, subject to the third sentence of this Section 71, but not the obligation,
upon written notice from the GSO Agent on behalf of such GSO Lenders (a
“Purchase Notice”) to BofA Facility Agent to acquire from the BofA Facility
Lenders all (but not less than all) of the right, title, and interest of the
BofA Facility Lenders in and to the BofA Facility Obligations and the BofA
Facility Loan Documents. The Purchase Notice, if given, shall be irrevocable.
With respect to any Insolvency Proceeding constituting a Triggering Event, a
Purchase Notice may be furnished only upon (i) the occurrence of any event which
would permit the GSO Secured Parties to propose a DIP Financing under Section
6.1(b) hereof or (ii) the failure of any of the BofA Facility Secured Parties to
offer to provide DIP Financing, and, in each such event, such Purchase Notice
must be received by the BofA Facility Agent within ten (10) Business Days after
the earlier of the commencement of the Insolvency Proceeding or the date that
the BofA Facility Agent notifies the GSO Agent in writing of the BofA Facility
Agent’s intention to provide (or not to provide) a DIP Financing; if not so
furnished within that time period (time being of the essence), the rights of the
GSO Lenders to purchase the BofA Facility Obligations as a result of the
commencement of such Insolvency Proceeding shall terminate and be on no further
force and effect unless and until another Triggering Event exists. On the date
specified by the GSO Agent in the Purchase Notice (which shall not be more than
ten (10) Business Days after the receipt by BofA Facility Agent of the Purchase
Notice), the BofA Facility Lenders shall sell to the purchasing GSO Lenders and
the purchasing GSO Lenders shall purchase from the BofA Facility Lenders, the
BofA Facility Obligations. During the period commencing on the date such notice
is received by the BofA Facility Agent and ending on the date specified in such
notice for the consummation of the purchase, the BofA Facility Agent shall not
Exercise Any Secured Creditor Remedies without the consent of the GSO Agent (at
the direction of the purchasing GSO Lenders, such direction not to be
unreasonably withheld or delayed). For the avoidance of doubt, each Triggering
Event shall be deemed to be an independent event and shall in each case
independently trigger the right of the GSO Agent and the GSO Lenders to purchase
all of the BofA Facility Obligations, notwithstanding the prior occurrence of
another Trigger Event.

 

40

 

 

Section 7.2.          Payments. On the date of such purchase and sale, the
purchasing GSO Lenders shall:

 

(a)          pay to BofA Facility Agent, for the benefit of the BofA Facility
Lenders, as the purchase price therefor, the full amount of all the BofA
Facility Obligations (other than (x) indemnification obligations for which no
claim or demand for payment has been made at such time, and (y) BofA Facility
Obligations cash collateralized in accordance with Section 7.2(b) below) then
outstanding and unpaid;

 

(b)          (i) furnish cash collateral to the BofA Facility Agent in such
amounts as the BofA Facility Agent determines is reasonably necessary to secure
the BofA Facility Agent and the BofA Facility Lenders (and their respective
affiliates) in respect of any Cash Management Obligations (such cash collateral
shall be applied to the reimbursement of Bank Product Obligations and Cash
Management Obligations as and when such obligations become due and payable and,
at such time as all of the Cash Management Obligations are paid in full, the
remaining cash collateral held by BofA Facility Agent in respect of Cash
Management Obligations shall be remitted to the GSO Agent for the benefit of the
purchasing GSO Lenders), and (ii) furnish cash collateral to the BofA Facility
Agent in such amounts as the BofA Facility Agent reasonably determines is
necessary to secure the BofA Facility Agent and the BofA Facility Lenders in
respect of any asserted or threatened (in writing) claims, demands, actions,
suits, proceedings, investigations, liabilities, fines, costs, penalties, or
damages that are the subject of the indemnification provisions of the BofA
Credit Agreement (such cash collateral shall be applied to the reimbursement of
such obligations as and when they become due and payable and, at such time as
all of such obligations are paid in full, the remaining cash collateral held by
BofA Facility Agent in respect of indemnification obligations shall be remitted
to the GSO Agent for the benefit of the purchasing GSO Lenders), or make such
other accommodations as are reasonably agreed between the BofA Facility Agent
and the GSO Agent (at the direction of the purchasing GSO Lenders) with respect
to such obligations; and

 

(c)          pay to BofA Facility Agent and the other BofA Facility Lenders the
amount of all expenses in accordance with the BofA Facility Loan Documents
(including the reimbursement of attorneys’ fees, field examination expenses, and
appraisal fees).

 

Such purchase price and cash collateral shall be remitted by wire transfer of
federal funds to such bank account of BofA Facility Agent as BofA Facility Agent
may designate in writing to GSO Agent for such purpose. Interest shall be
calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by the purchasing GSO Lenders to the bank
account designated by BofA Facility Agent are received in such bank account
prior to 2:00 p.m., Eastern time, and interest shall be calculated to and
including such Business Day if the amounts so paid by the purchasing GSO Lenders
to the bank account designated by BofA Facility Agent are received in such bank
account later than 2:00 p.m., Eastern time.

 

Section 7.3.          Documentation. Any such purchase under this Article 7
shall be effected by the execution and delivery of a customary form of
assignment and acceptance agreement and shall be expressly made without
representation or warranty of any kind by BofA Facility Agent and the other BofA
Facility Lenders as to the BofA Facility Obligations so purchased, or otherwise,
and without recourse to BofA Facility Agent or any other BofA Facility Secured
Party, except that each BofA Facility Lender shall represent and warrant: (i)
that the amount quoted by such BofA Facility Lender as its portion of the
purchase price represents the amount shown as owing with respect to the claims
transferred as reflected on its books and records, and (ii) it owns, or has the
right to transfer to the purchasing GSO Lenders, the rights being transferred.

 

41

 

 

Section 7.4.          Retained Interest of BofA Facility Lenders. In the event
that any one or more of the GSO Lenders exercises and consummates the purchase
option set forth in this Article 7, the BofA Facility Lenders shall retain their
indemnification rights under the BofA Credit Agreement.

 

ARTICLE 8.

MISCELLANEOUS

 

Section 8.1.          Rights of Subrogation. The GSO Agent, for and on behalf of
itself and the GSO Secured Parties, agrees that no payment to the BofA Facility
Agent or any BofA Facility Secured Party pursuant to the provisions of this
Agreement shall entitle the GSO Agent or any GSO Secured Party to exercise any
rights of subrogation in respect thereof until the Discharge of BofA Facility
Obligations shall have occurred. Following the Discharge of BofA Facility
Obligations, the BofA Facility Agent agrees to execute such documents,
agreements, and instruments as the GSO Agent or any GSO Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the BofA Facility Obligations resulting from payments to the BofA
Facility Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
BofA Facility Agent are paid by such Person upon request for payment thereof.
The BofA Facility Agent, for and on behalf of itself and the BofA Facility
Secured Parties, agrees that no payment to the GSO Agent or any GSO Secured
Party pursuant to the provisions of this Agreement shall entitle the BofA
Facility Agent or any BofA Facility Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of GSO Obligations shall have
occurred. Following the Discharge of GSO Obligations, the GSO Agent agrees to
execute such documents, agreements, and instruments as the BofA Facility Agent
or any BofA Facility Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the GSO Obligations
resulting from payments to the GSO Agent by such Person, so long as all costs
and expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the GSO Agent are paid by such Person upon request for
payment thereof

 

Section 8.2.          Further Assurances. The Parties will, at their own expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that either Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable the
BofA Facility Agent or the GSO Agent to exercise and enforce its rights and
remedies hereunder; provided, however, that no Party shall be required to pay
over any payment or distribution, execute any instruments or documents, or take
any other action referred to in this Section 8.2, to the extent that such action
would contravene any law, order or other legal requirement or any of the terms
or provisions of this Agreement, and in the event of a controversy or dispute,
such Party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 8.2.

 

42

 

 

Section 8.3.          Representations. The GSO Agent represents and warrants to
the BofA Facility Agent that it has the requisite power and authority under the
GSO Loan Documents to enter into, execute, deliver, and carry out the terms of
this Agreement on behalf of itself and the GSO Secured Parties and that this
Agreement shall be binding obligations of the GSO Agent and the GSO Secured
Parties, enforceable against the GSO Agent and the GSO Secured Parties in
accordance with its terms. The BofA Facility Agent represents and warrants to
the GSO Agent that it has the requisite power and authority under the BofA
Facility Loan Documents to enter into, execute, deliver, and carry out the terms
of this Agreement on behalf of itself and the BofA Facility Secured Parties and
that this Agreement shall be binding obligations of the BofA Facility Agent and
the BofA Facility Secured Parties, enforceable against the BofA Facility Agent
and the BofA Facility Secured Parties in accordance with its terms.

 

Section 8.4.          Amendments. No amendment or waiver of any provision of
this Agreement nor any consent to any departure by any Party hereto shall be
effective unless it is in a written agreement executed by the GSO Agent and the
BofA Facility Agent and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that this Agreement may be amended from time to time, without the
consent of either Agent, to add additional Loan Parties, whereupon such Person
will be bound by the terms hereof to the same extent as if it had executed and
delivered this Agreement as of the date hereof.

 

Section 8.5.          Addresses for Notices. Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally served, telecopied, sent
electronically in PDF or similar format or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or
electronic transmission or five (5) days after deposit in the United States mail
(certified, with postage prepaid and properly addressed). For the purposes
hereof, the addresses of the parties hereto (until notice of a change thereof is
delivered as provided in this Section) shall be as set forth below or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

 

BofA Facility Agent: Bank of America, N.A.   100 Federal Street   MA5 100 09-09
  Boston, Massachusetts 02110   Attention: Andrew Cerussi  
Andrew.cerussi@baml.com

 

GSO Agent: Wilmington Trust, National Association   50 South Sixth Street, Suite
1290   Minneapolis, MN 55402   Attention: Cora Holland-Koller   Telephone: (612)
217-5641   Facsimile: (612) 217- 5651   E-mail: CHolland-Koller
@WilmingtonTrust.com

 

43

 

 

  with copies to (such copies not to constitute notice):      
James-Bates-Brannan-Groover-LLP   3399 Peachtree Rd NE, Suite 1700   Atlanta,
GA  30326   Attention: Whalen J. Kuller, Esq.   Telephone: (404) 997-7505  
Facsimilie: (404) 997-6021   Email: wkuller@jamesbatesllp.com       and:      
King & Spalding LLP   1185 Avenue of the Americas   New York, NY 10036  
Attention: W. Todd Holleman, Esq.   Cecilia Hong, Esq.   Telephone: (212)
556-2169   Facsimile: (212) 556-2222   Email: tholleman@kslaw.com  
chong@kslaw.com

 

Section 8.6.          No Waiver; Remedies. No failure on the part of any Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 8.7.          Continuing Agreement, Transfer of Secured Obligations.
This Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of BofA Facility Obligations and the Discharge of GSO
Obligations shall have occurred, (b) be binding upon the Parties and their
successors and assigns, and (c) inure to the benefit of and be enforceable by
the Parties and their respective successors, transferees and assigns. Nothing
herein is intended, or shall be construed to give, any other Person any right,
remedy or claim under, to or in respect of this Agreement or any Collateral. All
references to any Loan Party shall include any Loan Party as
debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding. Without limiting the generality of the foregoing clause
(c), the BofA Facility Agent, any BofA Facility Secured Party, the GSO Agent, or
any GSO Secured Party may assign or otherwise transfer all or any portion of the
BofA Facility Obligations or the GSO Obligations, as applicable, to any other
Person (other than the Borrower, any Guarantor or any subsidiary or Affiliate of
the Borrower or any Guarantor), and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to the
BofA Facility Agent, the GSO Agent, any BofA Facility Secured Party, or any GSO
Secured Party, as the case may be, herein or otherwise. The BofA Facility
Secured Parties and the GSO Secured Parties may continue, at any time and
without notice to the other parties hereto, to extend credit and other financial
accommodations, lend monies and provide indebtedness to, or for the benefit of,
any Loan Party on the faith hereof.

 

44

 

 

Section 8.8.          Governing Law; Entire Agreement. The validity,
performance, and enforcement of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York. This Agreement
constitutes the entire agreement and understanding among the Parties with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

 

Section 8.9.          Counterparts. This Agreement may be executed in any number
of counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

 

Section 8.10.         No Third Party Beneficiaries. This Agreement is solely for
the benefit of the BofA Facility Agent, the BofA Facility Secured Parties, the
GSO Agent and the GSO Secured Parties. No other Person (including the Borrower,
any Guarantor or any Affiliate of the Borrower or any Guarantor, or any
subsidiary of the Borrower or any Guarantor) shall be deemed to be a third party
beneficiary of this Agreement.

 

Section 8.11.         Headings. The headings of the articles and sections of
this Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 8.12.         Severability. If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.

 

Section 8.13.         VENUE; JURY TRIAL WAIVER.

 

(a)          EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY BOFA FACILITY SECURED
PARTY OR ANY GSO SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT, ANY BOFA FACILITY LOAN DOCUMENTS, OR ANY
GSO LOAN DOCUMENTS AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

45

 

 

(b)          EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)          EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 8.5. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 8.14.         Intercreditor Agreement. This Agreement is the
Intercreditor Agreement referred to in the BofA Credit Agreement and the GSO
Credit Agreement. Nothing in this Agreement shall be deemed to subordinate the
obligations due to (i) any BofA Facility Secured Party to the obligations due to
any GSO Secured Party or (ii) any GSO Secured Party to the obligations due to
any BofA Facility Secured Party (in each case, whether before or after the
occurrence of an Insolvency Proceeding), it being the intent of the Parties that
this Agreement shall effectuate a subordination of Liens but not a subordination
of indebtedness.

 

Section 8.15.         No Warranties or Liability. The GSO Agent and the BofA
Facility Agent acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectability or enforceability of any other BofA Loan Document or any GSO Loan
Document. Except as otherwise provided in this Agreement, the GSO Agent and the
BofA Facility Agent will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

Section 8.16.         Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of any BofA Facility Loan
Document or any GSO Loan Document, the provisions of this Agreement shall
govern.

 

46

 

 

Section 8.17.         Information Concerning Financial Condition of the Loan
Parties. Each of the GSO Agent and the BofA Facility Agent hereby assumes
responsibility for keeping itself informed of the financial condition of the
Loan Parties and all other circumstances bearing upon the risk of non-payment of
the BofA Facility Obligations or the GSO Obligations. The GSO Agent and the BofA
Facility Agent hereby agree that no party shall have any duty to advise any
other party of information known to it regarding such condition or any such
circumstances. In the event the GSO Agent or the BofA Facility Agent, in its
sole discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, (a) it shall be under no
obligation (i) to provide any such information to such other party or any other
party on any subsequent occasion except as required pursuant to Section 3.3,
(ii) to undertake any investigation not a part of its regular business routine,
or (iii) to disclose any other information, or (b) it makes no representation as
to the accuracy or completeness of any such information and shall not be liable
for any information contained therein, and (c) the Party receiving such
information hereby to hold the other Party harmless from any action the
receiving Party may take or conclusion the receiving Party may reach or draw
from any such information, as well as from and against any and all losses,
claims, damages, liabilities, and expenses to which such receiving Party may
become subject arising out of or in connection with the use of such information.

 

[Remainder of page intentionally left blank.]

 



47

 

 

IN WITNESS WHEREOF, the BofA Facility Agent, for and on behalf of itself and the
BofA Facility Lenders, and the GSO Agent, for and on behalf of itself and the
GSO Lenders, have caused this Agreement to be duly executed and delivered as of
the date first above written.

 

  BANK OF AMERICA, N.A., in its capacity as the BofA Facility Agent       By:
/s/ Andrew Cerussi ` Name:Andrew Cerussi   Title:Director

 

48

 

 

  WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as the GSO Agent      
By: /s/ Cora Holland-Koller   Name: Cora Holland-Koller   Title:Banking Officer

 

49

 

 

ACKNOWLEDGMENT

 

The Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the BofA Facility Agent, the BofA Facility Secured Parties, the GSO
Agent, and the GSO Secured Parties and will not do any act or perform any
obligation which is not in accordance with the agreements set forth in this
Agreement. The Borrower and each Guarantor further acknowledges and agrees that
it is not an intended beneficiary or third party beneficiary under this
Agreement and (i) as between the BofA Facility Secured Parties, the Borrower and
the Guarantors, the BofA Facility Loan Documents remain in full force and effect
as written and are in no way modified hereby, and (ii) as between the GSO
Secured Parties, the Borrower and the Guarantors, the GSO Loan Documents remain
in full force and effect as written and are in no way modified hereby.

 

  SEQUENTIAL BRANDS GROUP, INC.       By: /s/ Gary Klein   Name: Gary Klein  
Title: Chief Financial Officer       SQBG, INC.       By: /s/ Gary Klein   Name:
Gary Klein   Title: Chief Financial Officer       SEQUENTIAL LICENSING, INC.    
  By: /s/ Gary Klein   Name: Gary Klein   Title: Chief Financial Officer      
WILLIAM RAST LICENSING, LLC       By: /s/ Gary Klein   Name: Gary Klein   Title:
Chief Financial Officer

 

50

 

 

  HEELING SPORTS LIMITED       By: /s/ Gary Klein   Name: Gary Klein   Title:
Chief Financial Officer       B©AND MATTER, LLC       By: /s/ Gary Klein   Name:
Gary Klein   Title: Chief Financial Officer       SBG Revo Holdings, LLC      
By: /s/ Gary Klein       Name:  Gary Klein       Title: Chief Financial Officer
      sbg universe brands, llc       By: /s/ Gary Klein       Name:  Gary Klein
      Title: Chief Financial Officer       Galaxy Brands LLC       By: /s/ Gary
Klein       Name:  Gary Klein       Title: Chief Financial Officer       The
Basketball Marketing   Company, Inc.       By: /s/ Gary Klein       Name:  Gary
Klein       Title: Chief Financial Officer

 

51

 

 

  American Sporting Goods Corporation       By: /s/ Gary Klein       Name:  Gary
Klein       Title: Chief Financial Officer       LNT Brands LLC       By: /s/
Gary Klein       Name:  Gary Klein       Title: Chief Financial Officer      
sbg fm, LLC       By: /s/ Gary Klein       Name:  Gary Klein       Title: Chief
Financial Officer       joe’s holdings LLC       By: /s/ Gary Klein      
Name:  Gary Klein       Title: Chief Financial Officer       MARTHA STEWART
LIVING OMNIMEDIA, INC.       By: /s/ Gary Klein       Name:  Gary Klein      
Title: Chief Financial Officer

 

52

 

 

  MSO IP HOLDINGS, INC.       By: /s/ Gary Klein       Name:  Gary Klein      
Title: Chief Financial Officer       MARTHA STEWART, INC.       By: /s/ Gary
Klein       Name:  Gary Klein       Title: Chief Financial Officer       BODY
AND SOUL OMNIMEDIA, INC.       By: /s/ Gary Klein       Name:  Gary Klein      
Title: Chief Financial Officer       MSLO PRODUCTIONS, INC.       By: /s/ Gary
Klein       Name:  Gary Klein       Title: Chief Financial Officer

 

53

 

 

  MSLO PRODUCTIONS – HOME, INC.       By: /s/ Gary Klein       Name:  Gary Klein
      Title: Chief Financial Officer       MSLO PRODUCTIONS – EDF, INC.      
By: /s/ Gary Klein       Name:  Gary Klein       Title: Chief Financial Officer
      FLOUR PRODUCTIONS, INC.       By: /s/ Gary Klein       Name:  Gary Klein  
    Title: Chief Financial Officer       EMERIL PRIMETIME MUSIC, INC.       By:
/s/ Gary Klein       Name:  Gary Klein       Title: Chief Financial Officer    
  EMERIL PRIMETIME PRODUCTIONS, INC.       By: /s/ Gary Klein       Name:  Gary
Klein       Title: Chief Financial Officer

 

54

 

 

  GOOD THING PRODUCTIONS, INC.       By: /s/ Gary Klein       Name:  Gary Klein
      Title: Chief Financial Officer       MSLO SHARED IP SUB, LLC       By: /s/
Gary Klein       Name:  Gary Klein       Title: Chief Financial Officer      
MSLO EMERIL ACQUISITION SUB, LLC       By: /s/ Gary Klein       Name:  Gary
Klein       Title: Chief Financial Officer

 

55

 